 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRegional Import and Export Trucking Co, Inc, RegionalDistribution&Warehousing Service,Inc, Newport Transportation Co, IncandFer-nando SanchesTruckdrivers Local Union No 807 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOandFernando Sanches and Local No 819, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,Party in InterestCases 22-CA-14582 and 22-CB-5544December 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 29, 1988, Administrative LawJudge Robert T Snyder issued the attached decisionRespondents Regional, Newport, and TruckDrivers Local Union No 807 each filed exceptionsand a supporting brief, the Charging Party filed ananswering brief, and the General Counsel filed areply briefThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' and'Respondents RegionalNewport and Truck Drivers Local UnionNo 807 have excepted to some of the judge s credibility findings TheBoard s established policy is not to overrule an administrative law judge scredibility resolutions unless the clear preponderance of all the relevantevidence convinces us that they are incorrectStandard Dry Wall Products 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing the findingsIn sec II C par 1 of his decision the judge found that Newport coinmenced operationson February 7 1987 Newport actually commencedoperations on February 7 1986 In sec II C par 3 the judge also foundthat the motor vehicle lease agreement required Newport to insure theleased vehicles The agreement indicates however that Regional was obligated to provide the insurance In sec II F par 12 thejudge foundthat on the morning of May 13 1986 employees Sanches and Marinowere standing at the Regional gate waiting for the shop steward Infactemployee Van Dyke was waiting at the gate with Marino In sec B 1par 11 of the analysis and conclusions section thejudge noted thatNewport s supervisory staff transferred from Newport as the accountstransferredIn fact the staff transferred to Newport from RegionalThese inadvertent errors do not affect the outcome of the case2The judge concluded that even assuming Newport was created forlegitimate business purposesthe layoff ofrepresented Regional employees in favor of unrepresented employees was inherently destructive of important employee statutory rights Because we adopt the judge s findingthat those Regional employees were laid off pursuant to the unlawfullymotivated creation of the alter ego we find it unnecessary to rely on thisalternative rationale In adopting the judge s conclusion that deferral toarbitration was inappropriatewe find it unnecessary to rely on one of hisreasons namely that it was uncertain whether the Master Freight agreement was the underlying contract between Regional and Truck DriversLocal Union No 807 and if so whether the agreements arbitral provilions encompassed the resolution of alter ego disputesconclusions2 and to adopt the recommended Orderas modified 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that RespondentRegional Import and Export Trucking Co,Inc, Regional Distribution & Warehousing Service, Inc, Newport Transportation Co, Inc, its officers, agents, successors, and assigns, and Respondent Truck Drivers Local Union No 807 a/w Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, its officers, agents, and representatives shalltake the action set forth in the Order as modified1Substitute the following for paragraph B,1` 1Cease and desist from"(a) Failing and refusing to fairly represent em-ployees by arbitrarily and not in good faith refus-ing to accept and process their grievances"(b) In any other manner restraining or coercingemployees in the exercise of the rights guaranteedthem by Section 7 of the Act "2 Substitute the attached Appendix C for that ofthe administrative law judgeThe judgerecommended that RespondentTruck Drivers Local UnionNo 807 be held jointly and severallyliablewith the Respondent Employer to make whole the unlawfully dischargedemployees and thejudge citedinter aliaPacific CoastUtilitiesService238 NLRB 599 fn 4(1978)We note that theBoards decision in that casewas enforced bythe Ninth CircuitNLRB v Pacific Coast Utilities Service638 F 2d 73 (9thCir 1980) (given the determination that dischargewas wrongful it follows that the failure of the union to represent the employee was damaging to him and a contributingfactor to his loss of pay )3We modify the judge s recommended Order against Local 807 to inelude broadcease and desist language and substitute a new notice tomembers to reflectthe modificationAPPENDIX CNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fail or refuse to fairly representthe employees named in Appendix A or any otheremployees by arbitrarily and not in good faith re-fusing to accept and process their grievancesWE WILL NOT in any other manner restrain orcoerce you in the exercise of the rights guaranteedyou by Section 7 of the Act292 NLRB No 33 REGIONAL IMPORT TRUCKING CO207WE WILL jointly and severally with RegionalImport and Export Trucking Co, Inc, RegionalDistribution& Warehousing Service, Inc, Newport Transportation Co, Inc, make whole the employees named in Appendix A and all other em-ployees who were similarly situated for any loss ofearningsthey may have sufferedas a resultof theirunlawful discharges, with interestTRUCK DRIVERS LOCAL UNION No807 A/W INTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AFL-CIOWilliam F Grant Esq,for the General CounselJames J Dean EsqandJames E McGrath III Esq(PutneyTwomblyHall & Hirson Esqs),for the Respondents Regional and NewportJ Warren Mangan Esq (O Connor & ManganP C), forthe Respondent UnionMartinGarfinkelEsq (GladsteinReif & MeginnissEsqs),for the Charging PartyDECISIONSTATEMENT OF THE CASEROBERT T SNYDER, Administrative Law Judge Theseconsolidated cases were heard by me on 12 and 13 November and 1 2, 4 and 11 December 1986 in NewarkNew Jersey The complaints, which were consolidatedand amended by order which issued on 20 October 1986allege that Regional Import and Export Trucking CoInc and Regional Distribution & Warehousing Service,Inc (Regional I and E and Regional D and W) (collectivelyRegional)firstestablishedNewport Transportstion Co, Inc (Newport), as its alter ego and then, as adirect consequence, Regional and Newport as a singleemployer (collectivelyRespondent),discharged27named employees because they joined or assisted TruckDrivers Local Union No 807 a/w International Brotherhood of Teamsters, ChauffeursWarehousemen andHelpers of America AFL-CIO' (the Union or Local807) and engaged in concerted activities for the purposeof collective bargaining and in order to discourage employees from engaging in such activities, in violation ofSection 8(a)(1) and (3) of the ActIn addition, the complaint also alleges that Newportgranted recognition to Local 819, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America AFL-CIO (Local 819), as exelusive bargaining representative of its truckdrivers andwarehouse employees and entered into a collective bargaining agreement with Local 819 covering such employees at a time when Local 819 did not represent amajority of them The complaint also alleges, alternative'Effective I November 1987 The International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of America affiliated withtheAFL-CIO Accordingly the names of the Respondent Union andParty inInteresthave been modified to show this affiliationly that Newport then granted the same recognition andentered into a collective bargaining agreementwithLocal 807 covering the same unit of employees also at atimewhen Local 807 did not represent a majority ofthese employees Both recognitions and entry into collective bargaining agreements and the continued enforcement of the Local 807 agreement are alleged as violativeby Newport of Section 8(a)(1) and (2) of the ActFinally, the complaint alleges that Local 807, as theexclusive collective bargaining representative of Regional s local cartage truckdrivers, In lo operators and platform employees, and party with it, to a collective bargaining agreement covering said employees, refused between certain dates to accept and process a grievanceconcerning the creation of Newport and its resultantconsequences including the discharge of the 27 namedemployees, in violation of Section 8(b)(1)(A) of the ActRegional and Newport in a common pleading,2 andLocal 807, each filed an answer denying the commissionof any of the unfair labor practices alleged RespondentsRegional, Newport, and Local 807 also interposed an offirmative defense that the subject matter of the complaintis subject to binding arbitration warranting the deferralof further processing of the case until such time as arbitration is held Respondents Regional and Newport withdrew this defense during the hearing for reasons to bediscussed infra 3 but reassert this defense in their briefShortly after hearing openedRegional and Newportamended their answer to admit that Newport and Local807 had entered into and maintained a collective bargaining agreement covering Newport drivers and warehouseemployees despite the fact that at the time Local 807 didnot represent a majority of these employees and to further admit that by such conduct Newport has renderedunlawful assistance and support to a labor organization inviolation of Section8(a)(1) and(2) of the ActBesides Regional and Newport, each of the other partieswas also represented by counsel at the hearing andallwere provided full opportunity to introduce relevantevidence to examine and cross examine witnesses tomake opening and closing statements, and to file briefswith me Local 819, alleged as party in interest, neitherfiled answer nor appeared or participated in the hearingEach of the parties have filed timely posthearing briefs4which have been carefully considered2 James J Dean Esq of the law firm of Putney Twombly Hall &Hirson after entering an appearance on behalf of Regional and Newportexplained that in view of the possibility of a conflict of interest betweenthe two alleged alter egos he had consulted both entities they acknowledged their awareness of the issues in the case and both had consented tohis firm representing both of them in this case2Local 807 in asserting its position with respect to deferral since thehearing opened has brought a proceeding to compel arbitration in theU S District Court for the Eastern District of New York (Case CV 86-3987)naming both Regional and Newport as defendants which Respondents Regional and Newport have opposed4 By ruling dated 19 April 1987 issued subsequent to the close of hearing and the extended time for filing briefs I rejected Local 807 s submission of a supplemental or reply brief in the form of a letter dated 10 April1987 and returned the document to union counsel That ruling and unioncounsels letter of exception to me dated 23 April 1987 are received inevidence as ALJ Exhs I and 2 respectively 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn the entire record 5 including my observation of thedemeanor of the witnesses I make the followingFINDINGS OF FACTIJURISDICTIONAND LABOR ORGANIZATION STATUSAt all material times, Regional, a corporation with anoffice and place of business at 55 Van Keuren AvenueJersey City New Jersey (Respondents Jersey City faciltty)has been engaged in the interstate and intrastatetransportation of freightAt all material times, since 7February 1986, Newport, a corporation with an officeand place of business at 1200 Newark Turnpike KearnyNew Jersey (Respondents Kearny facility), has been engaged in the interstate and intrastate transportation offreightDuring the past year, Regional in the course andconduct of its business operations performed servicesvalued in excess of $50,000 in States other than the Stateof New Jersey During the past year, Newport, in thecourse and conduct of its business operations performedservices valued in excess of $50,000 in States other thanthe State of New Jersey Respondent admitted these allegationsAccordingly I find that Regional and Newportare employers engaged in commerce within the meaningof Section 2(2) (6), and (7) of the ActAlthough pleading that it denied knowledge or informatron sufficient to form the basis for a belief that Local819 is and has been at all material times a labor organzation under the Act, Local 807 adduced evidence andproferred an exhibit showing that Local 819 had enteredacollective bargainingagreementwithNewport inwhich it was recognized as sole collective bargainingagent for drivers, warehousemen and helpers and onwhose behalf it had bargained and obtained contract provisions with respect to rates of pay, wages hours of employment and other terms and conditions of employment Given this evidence and noting that Respondentconcedes the status of both Local 819 and Local 807 Ifind that at all times material Locals 819 and 807 havebeen labor organizations within the meaning of Section2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA Background1History business and management of RegionalRegional I & E was founded as a trucking company inor about 1965 primarily engaged in the local pickup anddelivery of freight to and from piers in the greater NewYork metropolitan area and the consolidation of freightfor export and import In this work it has been one ofthe pioneers in the utilization of containerized cargoeswhich it picks up strips consolidates and reloads forshipment by trailer Regional D & W was established as5 Local 807 s posthearing motion to open the record to receive certainexhibits relating to its Federal proceeding to compel arbitration is grantedThe exhibit numbered R U Exh 29 and 29A attachments A-Q isreceived in evidence In ALI Exh 1 I provided a schedule for the filingof the formal court papers in the suit to compel arbitration and for respouses to the Union s motion and noted my preliminary view that thesedocuments were relevant and should be receiveda separate corporation in 1974 to perform warehousingand distribution services in the trucking businessWhereas Regional I & E engaged in freight consolidation workby means of a cross dock platform operation with a contamer or trailer unloaded on one side of a dock and thefreight then reloaded, at times with other freight on theother side, Regional D & W operated a receiving stationand conveyor system where a different type of cargowas held for later reshipmentInitially each corporation operated out of different facilitiesRegional I & E in Hoboken and Regional D &W in Secaucus New Jersey Then in 1978 or 1979 whenRegional I & E went into export trucking on a largescale receiving less than trailer load (LTL) shipmentsfrom major carriers, which Regional would consolidateand deliver to the pier for export, the operations of Regional I & E and Regional D & W were combined inone location at the Jersey City facility Thus, the consolidationwarehousing distribution, container trucking,and export and import trucking work were all operatedtogether but the companies continued to retain their separate corporate identitiesSince 1978, when Joseph Nastro, Patrick Nastro sfather and major stockholder, passed away the stockholders and the percentage of their stock holdings ofboth Regional corporations have been Patrick Nastro 10percent his sister 15 percent and his mother 75 percentAt all times material Patrick Nastro (Nastro) has beenpresidentPatrick Nastro testified that his cousin, Timothy Nastro, is also an officer of Regional, but no documentationwas produced establishing his officeTimNastro had administrative responsibilities over such mattern as safety and insurance and his name appeared onletters in evidence as secretary and treasurer of RegionD & W Nastro also testified without contradiction thathe considered Andrew Ferrara, who was hired by Regional in approximately June 1984 as vice president ofRegional although he had no title Among other dutiesFerrara handled labor relations for Regional particularlyinnegotiatingcollective bargainingagreementswithLocal 807 as exclusive agent for Regionals drivers platform and warehouse employees in the summer of 1985Other executives for Regional as of February 1986 wereKenneth Burrowes executive vice president who wasprimarily responsible for dealing with Regionals customers 6 John Heffer controller and James Elia terminalmanagerAt the same period of time Regionals dispatchers were Anthony Ponzo and Greg Lenhardt andthe dock supervisors were Orlando Cruz and OswaldoCurcioAside from Regional I & E and Regional D & W athird corporation closely held by the Nastro family Regional Transportationwas established in 1978 or 1979 toperform over the road long distance trucking since 1986out of a yard maintained by Respondent in North ArlingtonNew Jersey This entity whose employees arenot organized is not involved in the instant proceedingCertain employees assigned by Regional D & W to perform platform and driving services for Reisch Trucking8 Burrowes died in July 1986 and was not replaced REGIONAL IMPORT TRUCKING COCompany, covered under a separate rider to generalcollective bargaining agreementwith Local 807 are alsonot involved in this proceeding However, the facts ofRegional's relationshipwith Reisch do enter into theanalysis regarding a central issue in the case to be discussed, infraRegional also permanently assigns employees to work at Sun Chemical They are also representedby Local 807 under a separate contract and are not offected by this proceeding2 Collectivebargaininghistory of RegionalLocal 807 has been exclusive collective bargaining representative of Regional I & E s drivers helpers platformmen, checkers, and warehousemen since the late 1960sLocal 807 also became exclusive representative of RegionalD & W s drivers In lo operators, and platformmen sometimein the 1970s after this company came intoexistenceA contract introduced into evidence betweenLocal 807 and Regional D & W and apparently enteredintowhen the company was still located in Secaucus hasa term runningfrom 1 July 1979 to 30 June 1982Earlier contracts entered into between Regional I & Eand Local 807 apparently adopted the National MasterFreightAgreement and New Jersey-New York areaGeneralTrucking SupplementalAgreement coveringover the road and local cartage employees of private,common contract and local cartage carriers calledMaster Freight Agreement, with a rider added coveringlocal conditionsThe rates paid the employees under the Regional I &E agreements were considerably higher for each jobclassification than those paid the employees performingthe same jobs under the Regional D & W agreementsWhen the operations of the two Respondent companieswere consolidated at the one Jersey City facility in thelate 1970s the separate contracts includingseparate seniority rosters, continued to prevail and applyuntil approximately 1981At the same time in the late 1970s theRegional I & E seniority list was frozen in the sense thatRegional stopped hiring any new employees on the Regional I & E payroll and all new hiring was done underthe Regional D & W payroll This duality in seniorityand benefits led to considerable animosity on the part ofthe employees adversely affected, particularly because,according to Regional D & W employee FernandoSancheswhose testimony on this matter among otherswas not controverted there were no differences in workassignmentsbetween the employees on the two listsIn or about 1981 the senioritylistswere combined butunder Respondents proposal agreed to by the Union, themore senior Regional I & E employees retained theirhigher rates of pay and onlyas a seniorman was terminated, died or retired, was a Regional D & W employeemoved up to the higher rated listIn separateRider[s] to General CollectiveBargainingAgreement entered into between Regional I & E andRegional D & W with Local 807 covering the period 1July 1982 to 30 June 1985,7 an identical seniority provi7Unaccountably they each list Respondents address in Secaucusrather than the facility in Jersey City to which the joint operations hadbeen transferred209sion appears providing thatWhen a vacancy occurs forany reason in the Regional Import & Export TruckingCo, Inc list, the senior qualified Regional Distribution &Warehousing Service, Inc man will be used to fill theopening createdThese riders also show the continueddisparityinwage rateswithe gRegional I & Estraight truckdrivers receiving $11 77 an hour effective 1April 1982, and Regional D & W drivers starting at$8 80 per hour on 1 July 1982and increasingto $9 80 by4 July 1984The 1982-1985 agreement between Regional D & Wand Local 807 contains an arbitration article providingthat any unresolved grievance concerning the applicationor interpretation of any provisions of the agreementshall,within 2 days after the request of either party, besubmitted for final and binding arbitration to the jointlocal committee in accordance with the grievance procedure set forth in the current Master Freight Agreement,exceptwhere a dispute concernsamatterof healthand/or pension contributions, discharge, or voluntary orinvoluntary quit in whichcasethe dispute shall be submitted to the New York City Trucking AuthorityWith respect to any grievance arbitration provision incorporated in the earlierRegional I& E, Local 807agreementsthe facts appearing of record are tenuousand inconclusive As earlier noted the 1982-1985 rider isheaded,Rider to General Collective Bargaining AgreementThere is some indication but no definite proofthat the general agreement was the Master FreightAgreement The only Master Freight Agreement in evidence covers the period 1 April 1985 to 31 March 1988It contains an article 7 entitledLocal and Area GrievanceMachinerywhich provides that the provisions relating to local, state,and areagrievance machinery areset forth in the applicable supplements to the agreementThe New Jersey-New York Area General TruckingSupplemental Agreement provides that where a disputeinvolving Local 807 concerns a matter of discharge theEmployer and the Union shall submit the matter to finaland binding arbitration through the procedures of theNew York City Trucking Arbitration Authority Thesupplemental agreement further provides that all disputesinvolving work preservation including operation, workor services subcontracted transferred, leased, diverted,assigned, or conveyed in full or in part (covered by art32 sec 1 of the Master Freight Agreement) shall bedeemed arbitrable before the joint local committees, subject to such appeals as are otherwise provided for Alldecisions of joint local committees on matters pertainingto interpretation of the agreement shall automatically bereviewed by the joint area committee If the joint areacommittee made up of an equal number of members andalternates from each side, but not less than three each isunable to agree or come to a decision, either party mayrequest an appeal to the eastern conference joint areacommittee for a final and binding decisionThe facts show neither arbitration procedure outlinedwas utilized when a dispute was submitted to arbitrationin 1984 or 1985 As explained by Nastro Local 807brought on an arbitration proceeding in either 1984 or1985claiming that certain unit employees who were 210DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDabout to retire were owed moneys representing salary increases which they had agreed to forgo in a contract negotiated in 1972 because of a Regional I & E claim ofadverse economic conditions By agreement the arbitrationwas submitted for decision under the procedures oftheNew York State Mediation Board The Union lostbefore the arbitrator and then was unsuccessful in havingthe award set aside in New York State Supreme Court3Ferrara s association with RegionalAndrew Ferrara was hired by P Nastro in approximately June 1984 with responsibilities to oversee the Regional operationWith Burrowes having the responsibility for customer contact and dealing with the differentaccounts Ferrara was in charge of the day to day operationsOnce Ferrara was in charge, Nastro did not go tothe facility every day By 1985 in Nastro s own words,Ferrara was working the company for me (Tr 583A )By November 1985, Nastro ceased going to the facilityat all and from that time until February 1986 Ferrara ranthe Company4 The 1985 collective bargaining negotiationsAs noted the Regional I & E and Regional D & Wcontracts with the Union expired on 30 June 1985 In thesummer of 1985 a single renewal contract was negotiated to replace the prior separate agreements but at thesame time retaining the separate higher rates of pay andseniority for Regional I & E employees with the provisothat on a vacancy among them the senior qualified Regional D & W driver/warehouseman was to be advancedonto the Import seniority listFerrara led off the negotiations for Regional It wasNastro s intent to seek relief from the Union for economis troubles that were afflicting Regional Regionals consolidated 1984 U S Corporate Income Tax Return for itsfiscal year ending 31 March 1985 shows a taxable incomefrom all operations of only $9235 despite gross receiptsexceeding $8 million for the same period Nastro testifiedto losses for fiscal year 1985 totaling $264 000 He alsonoted elsewhere that he was personally liable on approximately $400 000 in loans made to Regional I & E in 1985or 1986 by Banco PopularAccording to Nastro he discussed with Ferrara cuttang down people and obtaining give backs from the employeesAlso starting in the spring of 1985 Burrowes asexecutive vice president,wrote certain Regional accounts assessing 7 percent increases in rates they wouldbe charged based in part on Regional insurance premiumincreases which were more than doubling payroll tax increases and increases in the present union contractFerrara reported back to Nastro he was not havingsuccess in obtaining union agreement to the employerproposals in negotiationsNastro then arranged a meeting at his office in Jersey City attended by himself andFerrara for Regional and Boris Kovocic (Bons) shopsteward8 and Jack Lenihan business agent for Local8 Boris had been steward for the senior men employed by Regional I &E Now that the lists were combined he was steward for Regional D &W employees as well but the less senior Regional D & W men continued807Nastro proposed certain reductions in benefits forthe succeeding contract In response Boris and Lenihanoutlined what they wanted in the way of increasesFernando Sanches testified that sometime in July 1985Boris called a meeting of Regional employees He toldthem that the Company had presented a contract proposal including a 15 percent giveback (reduction in salary)and only 3 sick days 9 The proposal was rejected byevery employee Boris came back with a second proposalcallingfor a wage freeze, 3 sick days and a contract termof 3 years The employees again turned it downApparentlyafter these rejectionsNastro called ameeting of the employees It was held in the driversroom at the Jersey City facility late in the afternoon asthe shifts were changing and drivers were coming in Amajority of the Regional employees attended Nastro testified that he read numbers from the most recent profitand loss statement he read numbers regarding productivity,he read numbers to themen asfar as claims and heread numbers as far as how the Company was running inthe red He referred to how the insurance numbers hurttheCompany because there were insurance increasesand he told the men that he did not know how to control this anymore There was just no way to go He continued that if they insisted on their increases it is like putting the Company out of business that the Companywould have to take a strong look at each individual accountNothing was said by the men at the meeting butNastro learned a short time afterward through eitherFerrara or Boris that the men wanted their increasesSanches corroborated the tenor of this meeting whichwas held sometime in early August 1985 Sanches reported Nastro saying at this meeting to assembled employeesthat the company was losing money for a long time andcould not afford to pay any raise to his employees andhe could not promise them any bright future if theyforced him to give them a raise He saidDo not listento your union officials because they do not give you ajob I do I give it to you and I can take it away fromyouThese remarks attributed to Nastro and consistentwith Nastro s own testimony, and not contradicted arecreditedFollowing thismeetingBoris reported back to themen that the best he could negotiate was a 50 cent raiseacross the board in each of 3 years for those on both seniority rostersThe employees agreedand a singlememorandum ageement was entered between Regional'and Local 807 for a 3 year term,runningfrom 1 July1985 to 30 June 1988 It was signed by Burrowes for Regionaland Lenihan and President Joseph Mangan forLocal 807 whose signature is dated January 28 1986The memorandum itself and the othersignatures are undated In all likelihood it was executed sometime in lateAugust or early September 1985 For the first time theparties entered into a single successor agreement coverto rely on Nelson Morales as their steward although since the physicalmerger and combining of the lists Nastro did not acknowledge his statuss The 1982 agreements had provided for no paid sick days The finalagreement for 1985-1988 contains 6 It is clear that the Union sought atleast that many REGIONAL IMPORT TRUCKING COing all Regional unit employees which carried forward,except as modified by a memorandum of agreement contaming eight substantive paragraphs, the terms and conditions of employment contained in the Regional I & ELocal 807 agreement that expired on June 30, 1985 10In a preamble to the memorandum Regional I & E andRegional D & W expressly recognized that they constitute a single employer for purposes of daily operationand control of their truckdrivers and warehouse personnelAside from the 50 cent an hour increases in each ofthe 3 years of the agreement, the memorandum providedfor contributions into the Local 807 Labor ManagementPension and Health Funds, with pension contributions ata much higher rate per hour for employees on the Regional I & E payroll, 6 paid sick days each contract year,and a continuation of the provision moving Regional D& W employees up to the Regional I & E seniority list asvacancies occurB The Events Leading to the Creationof NewportAccording to Nastro, as a result of the negotiationprocess,which resulted in increases for the employees,shortly afterward he called a meeting with his executivesatRegional These included Ken Burrowes,Tim Nastro,Andy Ferrara,and John Heffer Nastro told them tostart going over each account to determine which oneswere in arrears on payment and how much and whichwere good payers and to prepare letters seeking increases in rates to compensate for the employees' increases under the new agreement Burrowes,in particularwas instructed to evaluate each account for profitabilityAs earlier noted Burrowes was deceased by the timeof trialNonetheless,none of the letters that Regional introduced into evidence as corroborating its communicationswith accounts informing them of increases in ratesrelate to the period after Regional entered the 1985union agreementThey allare dated 22 March to 30April 1985 except for one dated as late as 31 July 1985but relating to increases made effective 1 May 1985 andanother dated 5 August 1985 relating to a meeting withthe account held on 2 AugustNastro continued that as a result of this meeting andreview of accounts he lost some accounts and startedgiving some accounts up 11 It was at this time probablylateAugust or early September 1985 that according toNastro Ferrara first expressed interest in taking over accounts from RegionalNastro testifiedWe startedgiving some accounts up and this is when Andy came to10 One of the matters left unresolved by the hearing concerns this expiration dateAs earlier noted the predecessor Regional I & E Rider toGeneral CollectiveBargainingAgreement contained a 30 June 1985 terurinationHowever the Master Freight Agreement which was claimedby the Union as its basic or general underlying agreement had as earliernoted an apparent termination date of 31 March 1985 because the MasterFreight Agreement in evidence ran from 1 April 1985 to 31 March 1988iiNastro specified thatRegionallost two accounts FW Woolworthand Allied Stores At least one of them Allied Stores was probably lostearlier inthe spring of 1985 when Regional informed them about increases in rates A third account Avon Products commenced doing theirown consolidation of freight at their own facility in Totowa New Jerseysometimein 1984 but Regional continued to perform their local truckingservices211me and said you are going to give up these accounts,why not give them to me (Tr 577A )Ferrara testified that when the meeting broke up heasked for a separate meeting with Nastro and asked if hecould buy some of the accounts Nastro was going togive up so he could start his own businessNastro s reaction was to investigate whether he couldgive up Regionals lease for the Jersey City facility andto weigh Ferrara s proposal in light of the unprofitabilityof Regionals operation with the same customers AsNastro put it, I also had to take a look at Andy's proposal and say hey you are working the company for me,but you are not making any money how are you goingto be able to do that on your own-but that is how thediscussion started(Tr 584A) Ferrara s response, asalso recounted by Nastro, was to say he was going toget a contract he could live with (Tr 589A )Ferrara testified that after their initial discussion, a fewdays later Nastro told him they could work somethingout on certain accounts Ferrara said he did not havemuch money He would like to lease some equipmentfrom him and Nastro said that could also be worked outFerrara said he would need some desks, typewriters, andoffice equipment and again Nastro agreed to work something out Ferrara did not recall discussing the termsunder which he would obtain trucks from Nastro butclaimed that at some point in time they agreed on a priceafter going back and forth for awhile Nastro said he attempted to bind Ferrara as much as possible to use Regional equipmentHe recalled reaching agreement on aprice of about $70 a truck, based closely on what he,Nastropays to rent trucks from Ryder On trailersNastro also said he agreed to rent them to Ferrara forsomewhere around $8 or $10 a day Nastro also said heagreed to supply mechanics to maintain the Regionalequipment Ferrara was to use On both the decisions tolease rather than to sell and to supply his own mechanicsNastro expressed his judgment that he was protecting hisinterests andmaking a sound business decision in theevent Ferrara failed in his ventureFerrara testified that his costs of rental of equipmentwould also include the cost of their maintenance He alsosaid after discussions about the nature of a fee arrangement for Regional providing him with customers they finally reached a tentative decision that he would pay Regional 5 percent of the gross revenues from the accountshe took from Regional excluding such charges as loadingcharges at the pierAfter two or three negotiating sessions according toFerrarahemetwith the law firm of Dickson &Creightonwith offices in HobokenNew Jersey onNastro's referral to draw up agreements As early as 6September 1985, Ferrara had executed a Certificate ofIncorporation for Newport Transportation Co Inc Thedocument lists Donald R Creighton of the firm as thecorporations initial registered agent and as witness toFerrara s signing Ferrara had no lawyer of his own andthis firm had represented the Nastro family interests andbusinesses formany years Ferrara has neither beenbilled nor paid for any of the legal services provided toNewport by this law firm which involved not only its 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreparation of documents executed between Regionaland Newport but also a separate lease for premises entered into by Newport which it prepared or reviewedNeither could Ferrara recall whether Newport had paidNastro s accountant Herb Braverman whose servicesNewport also used At all times material Ferrara hasbeen the incorporator sole stockholder and director ofNewport as well as its presidentC The Agreements Between Regional and NewportTwo agreements dated and executed 27 January 1986were drawn up by Dickson & Creighton and Newportcommenced operations within 2 weeks thereafter on 7February 1987 One agreement a motor vehicle lease between Regional I & E and Newport set forth termsunder which Newport agreed to lease from Regional I &E 2 cars 15 tractors and 10 trailers described by makeyear, serial number and plate in an annexed schedule Infact this schedule was not followed Nastro explainedthat on any given day Newport had available to it any ofRegionals 60 or more trailers and 30 tractors in additionto a straight truck not listed in the schedule Newport suse of such equipment varied as its needs to service customers varied over time According to Nastro the schedule in part merely reflected the tractors that Ferrara preferred at the time the agreement was drawn Of the twocars listed in the original schedule one a Ford LTDwas actually retained by Nastro for his own use in Flortda where he since spends much of his time and twoother cars a 1981 Mercedes and 1983 Ford finallyappear in a letter dated 23 May 1986 from Nastro to Ferrara referring to the three vehicles we are leasing toyou for which rental chargeswill be as follows andlistingmonthly charge varying between $150 and $450per month none of which Nastro was able to testify offirmatively he ever receivedAlthough a servicing section requires Newport torepair and maintain the vehicles at its own cost and expense, in fact and in contravention to both Ferrara s testimony and the language of the agreement Regional hasalways serviced the leased vehicles by assigning a supervisor and three mechanics to Newport s terminal Thisdecision to do so was made by Nastro even prior toNewport starting operationsAlthough reference is made to a fixed rental chargeplus a mileage charge with a schedule annexed theagreement lacks any such schedule No rental fees haveever been fixed in writing billed or paid A requiredmileage record for each vehicle to be furnished weeklytoRegional to aid in determining mileage charges wasalso never adopted and no mileage records have everbeen forwarded or reviewed Another section calling forRegional to invoice Newport monthly for all charges hasalso been ignored and Newport has never been billed forthe use of the mechanics or vehiclesWhile the agreement requires Newport to insure the leased vehicles Regional carries the insurance for all equipment and is thusat risk under its policy for any accident involving aNewport driver Finally Regional may reclaim any vehiIles or require Newport to purchase the same on any default of required payments or other covenants or conditions required of Newport continuing for 5 days afterwritten notice of default but the purchase price is basedon the value of the vehicles and the required schedule ofvalues is also missing Nastro failed to adequately explainany of these discrepancies and exhibited a general lack offamiliarity with the agreementA separate agreement executed on and bearing thesame date 27 January 1986 provides for the sale by Regional I & E to Newport of certain accounts In it Regional agrees to sell to Newport certain accounts, shippers and consignees listed on an attached schedule andstarting 1 February 1986 Newport agrees to provide thenecessary personnel trucks trailers and other equipmentto properly service them in the same manner previouslyperformed by Regional For 10 years, Newport agrees topay Regional an amount equal to 5 percent of the grossrevenues billed by Newport for the services it performspayments of such commissions to be made on a monthlybasis on or before the 20th day of the month followingbillingNastro claimed he originally sought a lifetime obligation but finally agreed to the 10 year period Regionalmay inspect Newport s books and records pertainingto the transferred accountsThe parties recognize Regional is not assigning any part of the good will of itsbusiness and Newport agrees to indemnify Regional fromany claim against it arising from any transaction with itscustomers after 1 February Paragraph 9 requires Newport to reassign the transferred accounts without any obligation by Regional on its written demand in the eventthatNewport in the opinion of Regional fails to properly and adequately service said accounts in the samemanner as presently serviced by Regional or in theevent Newport no longer desires to service said accountsNastro agreed that this language provides Regionalwith the power to discontinue Newport s servicing ofthe assigned accounts anytime it chooses and to get theseaccounts back Nastro did question his power to controlthe accounts but that power was apparently manifestedwhen the accounts enumerated in schedule A and otherssince agreed to Newport s providing their transportationservices instead of Regional 11The schedule annexed lists 11 accounts transferredamong them Toys R Us Channel Home Center Nestlesand Chock Full of Nuts Newport did not service all ofthem and began in business by servicing only a fewadding customers from this group as it continued in business Subsequently Newport started servicing other Regional accounts, including Clipper Express I S AFSICarolinaHolmes Transportation and Foster Medical asubsidiary of Avon As a result the only accounts thatRegional retained were Avon Products North AmericanPhillips, and General ElectricAlthough the agreement requires the commissions tobe paid on the basis of gross revenues both Nastro andFerrara testified that invoiceswould govern such paymentsMost significantlyRegional never billed Newportmonthly and Newport has never paid any moneys to Regional for the sale of the accounts In an exchange of12Whether the transferredacounts inreality continued to be servicedby Regional in another guise and not an independent purchaser for valueconstitutes one of the central issues in the case REGIONAL IMPORT TRUCKING CO213letters dated 2 and 7 September 1986 respectivelyafterthe filing of the initial charges in this proceedingagainstRegional and Newport on 13 August 1986 placing theRespondents on actual notice of all the allegations of violation now being litigatedNastro first informed Ferraraof his intention to have Newport comply with paymentsunder both agreements and that his willingness to forgosuch payments for 6 months in order to permit Newportto successfully operate duringits initialstages is not tobe viewed as a waiver of such obligations Ferrara replied by confirming this arrangement suggesting as wellthat they finalize the financial arrangements concerningoffice furniture, computer equipment computer programing, the lease or sale of three automobiles, possiblereimbursement to Newport for space occupied by theRegional mechanics and clerical support for RegionalpayrollUltimatelyFerrara balked at permitting an audit ofNewport s books and records which Nastro later soughtto have made by their common and Nastro s longstandtng accountant, and thematter remainsunresolved noaudit, no billing no payments Thereis littlebasis for believing that the principals consciously arrangeda hiatusin enforcement of theleasingand commission agreementwhen entered but much reason to find that the languageof the September letters was concocted after the fact toaid their defense The agreements themselves contain nohint of a delay in compliance In any event, 6 monthswas up 7 July not 2 September 1986D The Transfer of Accounts Equipment and Stafffrom Regional the Blurring of Separate Operationsand the Layoffs of Regional Drivers and PlatformEmployeesIn February 1986, Newport opened its business from apart of a truck terminal it had subleased located at 1200Newark Turnpike in Kearny, New Jersey Lessor wasABF Freight System Incas tenantat the location andlesseewas James G Nicholas-Newport TransportationCo Inc Nicholas executed this sublease solelyas a guarantor of the payment of the monthly rental requiredUnder the guaranty on failure of Newport to reimburseNicholas within 15 days of any payment Nicholas madeon notice of Newport s nonpayment of rent Newportagreed to immediately vacate the premises and Nicholasthen acquired sole right of possession for the balance ofthe term The sublease ran for 7 months from 1 Februaryto 31 August 1986Nicholas with his son was the owner of the facility atVan Keuren Avenue in Jersey City which Regional hadleased in January 1983 for a term of 10 years at a rentalof $238,500 per year for arentalover the term of$2 385 000 and which rental space was expanded by approximately 18,000 square feet with an additional monthly charge of $3000 by September of that year By October 1985 Burrowes on behalf of Regional had commenced discussions with Nicholas to seek relief from itsJersey Cityleaseand by Decemberwas arranging tovacate the facility by the end of February or March1986 In 1984 Regional hadalso leaseda separate lot inJersey City from Nicholas at a monthly rent of $1500 forstorage of Regional trailers Thus, Nicholas had a substantial business relationship and dealings with Regionalby the time Ferrara sought a terminal for NewportThere is no question but that Ferrara s ability to obtain aguarantor of the stature of Nicholas on his initial entryinto business for himself with few accounts and no credithistory was aided in nosmall measureby Regional andNastro s leaseholds Nastro s tacit role in Ferrara s entryinto the trucking business is acknowledged by him whenhe sought to explain the elaspe of time between thesummer of 1985, when Ferrara incorporated Newport,and the end of January 1986, when Regional sold its accounts and leased its equipment to Newport Nastro explained,As I recall it took time to get a facility to geta company set up where I was satisfied with it and ittook me time to gain the confidence in what was goingto happenSubsequently, in June and July 1986, Newport enteredinto a direct lease with the landlord at the Kearny location for the previously subleased space as well as additionalspace at thesamelocationPart of the completepackage of lease agreements was a guarantee to the landlord of theleasepayments executed by Timothy Nastro,secretary on behalf of Regional I & E Newport alsoleased additional space for storage of trucks and trailerson 1 August 1986 for a 6 month term consisting of a portion of a vacant lot at 44 Porete Avenue North ArlingtonNew Jersey Fifteen days later Regional I & Eleased a portion of downstairs office space across thestreet at 43 Porete Avenue on a month to month basisTestimony established that in actuality Regional retaineda trailer on the 44 Porete Avenue lot for use as its officeon space which Ferrara could not deny may be leased byNewport and stored trailers and tractors there in spaceundistinguishable from that used by Newport Accordingto Ferrara Regional and Newport equipment on the siteare separated by about 15 feet other businesses store vehicles and equipment there as well Ferrara also said heknew Regional used this space when he arranged hisown leaseIn connection with the Kearny June 1986 lease, Newport obligated itself to provide an irrevocable letter ofcredit in favor of the landlord for $40 000 to be availableon a default in rent payments Ferrara testified he arranged the letter of credit from Banco Popular dated 12September 1986 effective for 1 year and signed by twobank officialsFerrara at first could not recall withwhich bank officer he dealt reciting that normally JohnHelfer (Regionalsand then Newport s comptroller)dealswith the bank There is strong evidence that Nastroand Regional retained a firm relationshipwith BancoPopularNastro borrowed $400 000 from this bank inpart to buy used equipment at least some of which isbeing operated by Newport, becoming individually liableon theloan, ineither 1984 or 1985 And Regional hadregular business dealings there over the yearsThus,again,just as in the case of Newport s lease the inferenceis strongthat Regional played a determinative or, atleast,substantial role in Ferrara s ability to arrange thisletter of credit as well as a series of unsecured noteswhich Ferrara claimed he arranged to capitalize his venture Indeed, Ferrara initially testified that Nastro per 214DECISIONSOF THE NATIONALLABOR RELATIONS BOARDsonally guaranteed the series of notes, originally takenout in early 1986 but which were later replaced by a secured note of $100 000 in July 1986 both at a very favorable rate of interest of prime plus one half percent 13Nastro later took the stand specifically to deny his guarantee yet Nastro acknowledged referring Ferrara to thebank, his extensive dealings there are a matter of recordand neither Respondent saw fit to produce all the documents relating to the loans including the bank s file dealingwith them Because the matter was deemed by Regional counsel of sufficient import for Nastro to retakethe stand solely for the purpose of denying a role inguaranting Ferrara s loans, I conclude that if it wishedany inference of Nastro s connection to the loan to bedispelled those records should have been forthcoming Itappears incredible and substantially unbelievable that thebank would have granted Ferrara the irrevocable line ofcredit and the series of unsecured notes and, ultimatelythe secured notes, all at an extremely favorable rate ofinterestwithout requiring, as Ferrara would have theBoard believe, any written application, personal collateral,or detailed information about the nature, extent, andaccounts of Newport s business, or without Ferrara consuiting, as he also claimed, an attorney, accountant, orother professional Both Ferrara s and Nastro s denials ofNastro s participation in Newport securing these loansand line of credit from Regionals bank is not creditedJust as soon as Newport opened for business Regionalcut back severely on its operations Effective 1 February1986,Regional and Nicholas mutually terminated theirtenant landlord relationship at the Jersey City facilityand a sublease of smaller space by Regional at the sameterminal continued thereafter until 15 October 1986,when Regional quit the Jersey City facility for goodNastro testified however, that Regionalgaveup its dockfacility in Jersey City months earlier effective 1 July1986Newport began business slowly with few accounts andequipment all of which however were supplied by Regional In addition to trailers and tractors it includedoffice equipmentThese were desks chairs, cabinetsphotocopier and typewriters Ferrara in his 7 September1986 letter also acknowledges receiving computer equipment and programming from Regional' a That security interest described in the note as all personal propertyof debtor including machinery equipment furniture inventory goodsand accounts receivables now owned or hereafter acquired may havebeen rendered worthless in view of Ferrara s much more recent execuuon of a securityagreementdated 31 October1986 in which the sameassets of Newport are pledged to secure payment by Newport of its obligations owed Regional I & E This belated agreement was executed onthe eve oftrial andso may be disregarded as providing any evidence ofan arm s length business transaction between independent entities at alltimes material to the allegations in the complaint Put another way it wasthe nature of the relationship when Newport started in business and employees rights were affected thereafter that is crucial to a decision on thealter ego issue not steps taken after the companies are charged withmajor violations of the Act Ferrara s execution of the lien agreementhowever doesillustratehis willingness to accede to Nastro s wishes evenwhere Newport s interests should be adverse Thus Ferrara testified hesigned the instrument without reading it or consulting an attorney afterNastro asked him to do so because as Ferrara explained he had nochoiceAn independent witness with no apparent reason tofabricate explained how customers were transferred toNewportWilliamMarsh, trafficmanagerforChannelHome Center testified that because Regional had performed its local pier work starting in 1982, Burroweshad been his chief contact In February 1986, Burrowescalled him to say Newport was going to do the pierwork out of a newterminallocation in Kearny Theservice, the rates, and the management supervisor support would be the same Although Marsh could not statethatNewport was specifically identified to him as a subsidiary of Regional he noted that this was his understandingof their relationship from the conversationSince that time he has been dealing basically with thesameprincipals, the same services the same everythingSince Newport started to perform the work he has dealtwith the same people, Burrowes until his death aroundAugust 1986 Ferrara as liaison if Burrowes was out oftown, and on a day to daybasiswith the dispatcher andthe supervisors Jim Elia and Tony Ponzo Marsh laternoted that when he needed a quick answer on a businessmatter and no one else was available at Newport hemight call Tim Nastro because he knew him from othertimes Starting in February 1986, he reached Burrowesand Tim Nastro at a different telephone number, in alllikelihood that of RegionalThe managerial and supervisory hierarchy of Regionalby and large transferred over in the spring and into thesummer of 1986 to Newport s payroll and facility inKearny Ferrara,Regionals de facto vice president andNewport s president of course moved immediately onNewport s entryintothe trucking operationsAnthonyPonzo, one Regional dispatcher moved to Newport inthe same job in April, Gregory Lenhardt, the other Regional dispatcher became a Newport dock supervisor inJulyThe two Regional dock supervisors Cruz andCurcio moved to Newport in the same jobs in May andJune, respectivelyFerrara also hiredBoristhe Local807 shop steward employed by Regional in June 1986 asa supervisor Ferrara explained that although Boris maynot have had the brains orintelligenceto perform in thatcapacity he did have the experience to cut down onclaims resultingfrom damages or thefts from shipments-aproblem that existed at Regional Boris hassince left Newport s employ James Elia Regional s terminalmanagertransferred inMay or June to becomeNewport s head dispatcherand managerJohn Heffer,regional controller transferred to the same position withNewport in July BurrowesRegionalexecutive vicepresidentwho, according to Nastro, was moving towarda possible retirement or commissionarrangement on accounts he produced in the future for Regional and/orNewport passed away in the summer of 1986 and wasnever replacedNastro himself ceased being involved inRegionalsday to day activitiessometimein 1985 ThusRegional retained only Tim Nastro and dispatchersGerard Ella (James Elias brother) and Robert Shapiroamong itsactivemanagerialand supervisory hierarchy atits own location on Porete Avenue 6 months after Newport started up Even Tim Nastro began spending part ofhis time at Newport s facility in Kearny to arrange for REGIONAL IMPORT TRUCKING COthe preparation of Regionals payroll by Newport Glencal employees and to consult with Vincent Lucci, theRegional mechanics supervisor located there Nastro directly confirmed that his cousin Tim works in Kearnyand Porete Avenue, North ArlingtonEvery clerical worker employed by Regional as ofFebruary 1986 was eventually hired by Ferrara andmoved to the Kearny office These included Helen Muscarella,who had been an executive secretary for Nastroand Ferrara amoung others She began to work at Newport on 18 October 1986, although in November she wasstillon Regionals payroll The lame explanation for thisoffered by John Heifer was that when we finish our vacations and everything to be paid from the Regional payroll she will become eligible for the Newport payrollAt Newport she works as Ferrara s secretary The otherswho transferred were Julia Saychuk, billing clerk, transferred week ending 14 June, Pauline Petrich transferred12 July, Lorraine Zupicich, bookkeeper, transferred 5July,Rose Ann Wassong, clerk, transferred 5 July,Robert Smith, computers and billing, transferred 12 July,Betty Juiystic,nee Brennan,transferred 5 July, and Antonio Santoro, transferred 14 JulyThree of them, Juiystic, Petrick, and Santoro were terminated after September 1986 The office complement atthe time of hearing were the five (Muscarella, SaychukZupicich,Wassong and Smith) plus Joan Rock, hired asa receptionist on 8 MarchAll the executives, supervisors, and clerical employeeswere hired by Ferrara at the same rates of pay they hadbeen receiving while on Regionals payroll Bons received an increase when he became a salaried supervisoratNewport Recently, Ferrara provided all supervisorsand clerical employees with an increaseAs noted earlier, in addition to accounts listed in thebuy/sell agreement, Newport gradually took over otherRegional accounts not specified in the agreement On allthese accounts Ferrara testified he would be obligated topay the 5 percent commission 14 As his operations developed, he acquired some customers that had not beenservicedbyRegionalOne a firm called WilliamsSystem became a customer in March or April 1986, andat the time of hearing accounted for 10 percent of Newport s business By July 1986 when Regional gave up itsdock lease, Ferrara conceded that 70 percent of Newport s business was made up of accounts that had formerly been serviced by Regional This 70 percent did not inelude one good sized Newport account Clipper Express,which admittedly had previously been a Regional account but one which Ferrara protested he had procuredwhile he was an executive for Regional It was Ferrara scontention that he was not obligated to pay a commislion to Regional for this account Any disagreement between Nastro and Ferrara on commissions due from thisaccount remained to be resolved pending the outcomeof this proceeding In any event, despite Ferrara s protestations to the contrary Clipper Express had been a Re14 Ferrara finally took the position that he would await the outcome ofthis proceeding before agreeing to an audit of his books to fix his mileage sales or invoices or to pay any moneys to Regional under the agreements215gional account that Ferrara took over without objectionfrom Regional after Newport went into businessAside from the apparent lack of bona fides of the leasing and buy/sell agreements entered between the two, anumber of facts have already been elicited bearing on theclouding of any real differences between Regional andNewport as separate business entitiesRegional storedvehicles at Newport s Porete Avenue facility withoutdistinction and without evidence of any rent being paidfor such use Tim Nastro, on Regionals payroll, spent agood portion of his time at Newport s Kearny facilityHelen Muscarella was still being paid from Regional spayroll more than a month after transferring to work asFerrara s secretary at Newport A regular customer ofRegional after switching to Newport continued to beserviced by and have business dealings with the samepeople, whether on Regional s or Newport s payroll, andunder such circumstances that he could draw no distinction between the two Regional serviced its own equipment with its own mechanics at Newport s facility without any billing or paymentOther instances of such common or overlapping conduct involving Regional and Newport abound Ferraratestified thatNewport on occasion would consolidatetrailer loads in Kearny and then drive the trailer toPorete Avenue where it would later be taken away byRegional drivers to its final destinationNastro was notultimately able to dispute this relationshipControllerHeffer,when asked about the nature of Muscrallea swork after she began reporting to Kearny, replied thatwe perform the services for Regional so everybody"(alloffice staff) does part of the work Prior to July1986Regional had performed Newport's payroll andbillingStarting in July, according to Heffer Regional sentire clerical function was transferred to Newport TheRegional clerical staff had moved over by this time andthe equipment, including the Regional computer andother equipment was now at Kearny as well Althoughnow paid from Newport s payroll these clerical employees continued the same work they had done before-thebilling and payroll for both companies To the close ofhearing, Newport had not billed Regional for any of theRegional office work it regularly performed and indeed,there was no evidence that any attempt had been madeto break down for accounting or billing purposes Newport s time and material in performing this service 15Detailed testimony was elicited about certain Regionalaccounts later transferred to Newport and about Regional s continued billing of one account it retained whichalso bear on the absence of any arm s length business relationship between the two11 Late in the hearing testimony was elicited by Newport from ControllerHeller about the proportion of time each clerical employee spenton Regional or Newport accounts and payroll on a daily basis All butthe receptionist divide their time apparently the majority on Newportwork and Hellerhimselfspends 3 days on Newport work both accountstransferred from Regional and new ones and 2 days on existing Regionalaccounts although his pay is now received in full from Newport Noneof this testimony undercuts the conclusion that Regional has ever beenbilled nor has an audit ever been prepared by Newport consistent withthe breakdown provided by Heifer on the record 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBy agreement made on 1 January 1985 Regionalagreed to service certain accounts of ERA Trucking CoIncwhich was being dissolved and, in return to payLouis Schiff ERA's sole stockholder a commission of5 5 percent on all billings received from the ERA accounts listed on an attached schedule Although similarto the buy/sell agreement reflecting transfer of accountsfrom Regional to Newport in practice under the Regional-ERA agreement Regional maintained detailedrecords of the amounts billed and paid Schiff on amonthly basisNo such records were maintained byNewport under its agreement with Regional despite thespecific provision also requiring commissions to be paidon a monthly basisOne of the accounts Regional took over under theERA agreement was Chock Full of Nuts This accountamong others was later transferred to NewportWhile itserviced this account, and to date since its transfer toNewport Regional has permanently assigned and paidtwo of is own clerical employees to work at the customer s locationRegional has not billed Newport for thisservice and Newport has billed and been paid for alltrucking services performed by Chock Full of Nuts, presumably including the support service performed by thetwo Regional employees In any event these services,which have aided Newport in the work it perform forthis account, have never been acknowledged by Ferraraas an obligation owing to RegionalAt least one other ERA account Cofinco was alsotransferred to Newport Yet on both accounts Regionalis continuing to pay Schiff 5 5 percent of billings monthlywhile receiving nothing from Newport Even if Newport were paying commission on these two accounts Regionalwould be out of pocket 5 percent and in noevent generating any net income from their transfer toNewport for servicing Nastro testified that before cornputing Schiff's commission the monthly billings of thetwo accounts are reduced by the amount of Regional scommission from Newport The Regional records in evidence however contradict this assertion and show noreduction of Schiff's commissions to reflect the amountsowed by Newport to Regional Nastro s reaction to thesefactswas one of apparent surprise yet Nastro had to acknowledge that he never discussed with Schiff nor setforth in a writing with Schiff any change in Regional sobligation to pay the 5 5 percent commission under theERA agreement to reflect that the billings on the accounts would be affected by a second assignment to athird partyNewport The consequence of course is asNastro conceded he (Regional) was losing five percenton everything I do for Lou Schiff (Tr 900 )According to Heifer a certain payroll designation onthe records of Regional into October 1986, department12, represented payroll checks for Regional office personnel as well as the billing of a Regional account,Reisch Trucking Company, for the service Regional performs of preparing Reisch s employee payroll for a fee of10 percent Heffer explained that the employees involvedwere not hired by Regional or Newport supervisors butby employees of Reisch and that Regional had no connection with these employees other than preparation ofthe payrollNastro contradicted Heffer s characterizationof Regionals relationship with ReischHe produced aRider To General Collective Bargaining AgreementlistingRegional D&W f/ac(for the account of) ReischTrucking Company at a South Kearny location andsigned by Lenihan and President Mangan of Local 807and describing wages and other benefits of drivers hi looperators and platform men for the period 1 July 1985to 30 June 1988 Nastro maintained 20 employees workthereTheyare not involved in this proceeding It remained unclear to what basic or underlying agreementthis document is a rider The rider lists wages and otherbenefits but no other terms or conditions of employmentItwas Nastro s claim that under his understanding withReisch,Regional receives 10 percent over payroll forperforming services for Reisch Later Nastro concededthat under a longstanding relationship with Reisch Regional only supplies labor to Reisch and the employeeswho work at the South Kearny location are dispatchedand supervised by Reisch employees and drive Reischtractors and pull Reisch trailers It would thus appearthat in fact the work force is employed by Reisch andHeffer s understanding as the controller dealing day today with the subject,is the more likely set of facts 16Significantly since July 1986,Newport clerical employees have prepared the Reisch payroll,but the 10 percentcommission is paid to Regional and not shared by NewportAs Newport took over servicing Regional accounts itswork force expanded and Regionals decreased in size InadditionNewport s payroll shows a high degree of turnover Regionals work force,particularly the Regional D& W work force was reduced gradually between February and June but was severely reduced in late June 1986The Regional I & E guards were all removed duringFebruary 1986 Its clericals were transferred to Newportas earlier noted beginning in June while its supervisorsand managers were transferred in the period May toJulyRegional I & E platform employees were all removed from the payroll between July and September1986The facts regarding the termination of Regionalplatform employees and drivers,particularly at the endof June 1986 will be discussed infra as the testimony ofthe employees who testified for the General Counsel isreviewedE The Complaintsof UnitEmployees to Local 807and the Union s InactionNeither Nastro nor any other executive of Regional, toNastro s knowledge notified the Union of its transfer ofaccounts to Newport or that its chief operating officerFerrarawas the recipient of vehicles, accounts equipment, and would eventually be receiving the aid of itsclericalmanagerial and supervisory staff in operatingthe same or a similar business at another location Theemployees soon become aware of these developmentsand let their Union know in no uncertain terms of the16 There is no dispute that Regional doesmaintain acomplement of itsown employees at the facility of Sun Chemical who perform Sun Chemical transportation services and are governed by a separate collective bargaining agreement with Local 807 not germane to this proceeding REGIONAL IMPORT TRUCKING CObasic facts and what protection they expected from theirbargaining agentFernando Sanches an employee on the Regional D &W seniority list and payroll, testified that sometime inearly February 1986, he met an employee he knew asJoe who had been laid off from Regional at a bankwhere he, Sanches, was cashing his check Sancheslearned during this conversation that Joe was hired byNewport the day after his layoff by Regional 17 Sanchesalso learned that Newport was doing transportationwork on an account previously serviced by Regional D& W As a result of this conversation and others withfellow employees Sanches went by the Newport Kearnyfacility at least twice, and saw Regional tractors andtrailers now containing Newport signs on the second occasion at a much later date noticing about 14 or 15 ofRegionals tractors, about one half of Regionals fleetnow operating for NewportBy letter dated 5 February 1986, postmarked 10 February 1986 and received on or about that date by Local807, addressed to Regional Grievance Committee Local807,and signedMembers of Regional Import andExport Regional Distribution Services,unit employeesexpressed their concern about the transfer of their workas they had recently learned about it, as followsATTN JACK LANIHAM/MIKE GREELY/JOE MANGANBE ADVISED THAT INFORMATION THAT HAS COMETO OUR ATTENTION CONCERNING THE FUTURE OFEMPLOYEES OF BOTH REGIONAL IMPORT AND REGIONAL DISTRIBUTION SERVICE WE SUBMIT THISLETTER, OUR SOURCE INFORMED US THAT NO LATERTHAN JUNE 1986 OF PERHAPS SOONER REGIONALWILL ASSUME A NEW IDENTITY AND LOCATIONACCORDING TO OUR SOURCES THE NEW NAMESUPPOSEDLY WILL BE NEWPORT DISTRIBUTION COLOCATED AT THE NOW VACANT ABF TERMINAL INHACKENSACK AVENUE SOUTH KEARNY WE BELIEVETHAT THIS PROCESS IS NOW IN MOTION AND THATTHE PRINCIPLE MANAGEMENT WILL BE ANDY FERRARO WE REQUEST IMMEDIATE ATTENTION TO THISMATTER AS IT WILL EFFECT BOTH OUR EMPLOYEESAND UNIONMEMBERSHIPWE ARE ALSO PREPAREDTO SEEK OUTSIDE AND GOVERNMENT INTERFERENCE NOT SHORT OF LEGAL ACTION TO AVOID THISDISTURBINGDEVELOPMENTWE THE MEMBERSWILL TAKE ACTION WITH THE BACKING OF OURUNION AND ALL LEGAL MEASURES AT OUR DISPOSALTO CORRECT THIS SITUATIONLocal 807 President Joseph Mangan acknowledged receiving this letter and routing it to Business Agents Lenihan and Mike Grilli and his son and Union counselWarren ManganAnother Regional employee driver Joseph Marinotestified that in February 1986, he mailed by regular mailto Local 807 at its Long Island City address a two pageletterunsigned, raising employee concern about the Regional-Newport relationship and its adverse impact on" Ferrara acknowledged that aJosephKearny a guard at Regionalwas hiredby Newportas a platform employee217Regional employeesMarino testified that the letter represented the sentiments of everyone at Regional Thefirst page reads as followsInternationalBrotherhood of TeamstersLocal 807February 24, 1986GentlemenYou havebeen notifiedand made aware of theactions of Regional Import & Export Trucking Coand their attempts to break their contract with yourunion 807 Eventhough the way that theyare goingabout breaking the contractseemsto be totally illegal your local has failed to act in anywayThis letter isto explainto you once again what sbeen going on at RegionalNumber (1) Regional has started a new companyby the name of Newport Transportation Co theyare located at 1200 Newark Tpk Kearny N J Tel201-991-8400Number (2) They are going under the pretensethatMr Farraro is the sole owner of the companyand that it has nothing to do with Regional otherthan Regional just happened to give Mr Ferraromostof its accounts and sell him all of the trucksthat heusesand all the other equipment he has sothat he could start a company of his own and be acompetitor of Regional (PURE FICTION) MrNastro owns both Regional and Newport and MrFerraro is just his front (FACT)Number (3) They brought in a new Union otherthan 807 before even hiring any workersNumber (4) Little by little Regionals Equipmentisbeing taken over by Newport and before longmost if not all of Regionals Equipment will beunderNewportnameuntilRegional no longerexistsIts allvery obvious what is taking place MrNastro could build up Newport Trans in place ofRegional and pay the Newport workers 6 to 8 do]lars an hr plus less union benefits-so why keepRegional at all or your localJosephMangan denied ever receiving this letter orhaving any knowledge about it prior to the hearingMarino testified that after he had succeededBoris asshop steward by Regional unit employees at a meetingheld on 15 July 1986 at theunionoffices, attended byNastroUnion Business Agent Mike Grilli, SecretaryTreasurer John Hohmann, and himself at which he informed the union representatives he was going to get alawyer when it appeared that the Union was not pressingNastro to remedy the problems primarily the layoffs resuitingfrom the transfer of work and had not even mentioned their identity as employers, he referred to his earher letter and received a reply implicitly acknowledgingits receipt by the Union The meeting became heated andMarino mentioned to Hohmann that the Union had hisletter for over 6 months and nothing was done Hohmannsaid that things take time or something like that 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI credit Manno on this exchange, and note that Grilliwas not calledas a witnessby Local 807 and that Hohmann during his examination did not deal with Manno stestimony about his reference to the February letter orhis attribution to Hohmann of the response about thingstaking time Further, I will apply here the presumptionof regularity in the receipt of regular mail and find thatMangan s bare denial is insufficient to overcome this presumptionHohmann s response provides other evidencethat the Union had received the 24 February letter It isalso self evident that having admitted its receipt of the 5February 1986 letter from a group of members employedby Regional the Union was placed very early on actualnotice of the ramifications of the Regional-Newport relationship and its effect on the contract and statutoryrights of its members theretofore employed by RegionalAnother Regional employee, Charles Edward Lampkin, a driver for Regional, who had from time to time ona regular basis picked up loads of merchandise at PortNewark on behalf of customers Channel Home Centerand Mikasa, started to see at the port the trucks he andother drivers used to drive now designated as Newportand beingdriven by other driversIn lateFebruary 1986Lampkin and others raised their concern with ShopSteward Boris and Nelson Morales At the end of February, Union Agent Lenihan came over to the Jersey CityfacilityWhen informed of the Newport problems hetold the men that they were going to check out and seeif that was the same company because a lot of Regionaldrivers with lesser seniority than Lampkin, who startedin June 1981 were losing their jobs, were being laid offAs time went on and Lampkin saw more of the Regional trailers and tractors going over to Newport andfinally office personnel, he continued almost on a dailybasis to question the shop stewards with no positive resultsThey responded that the Union was going to goover to Newport and subpoena Ferrara s records butthey, the stewards could not find out anything or easethe employees fears By March 1986, Lampkin himselfwas laid off The records show he last worked for Regional D & W in the week ending 1 March 1986 He hadasked Terminal Manager Jim Elia when he would bereached for lay off and finally was told there was nomorework for him When Lampkin asked why Elia toldhim the Company was giving up certain accounts thatthey were not making money with and that would meansome of the drivers were going to lose their jobs Elianever testified I credit Lampkin Two to three monthslater Elia was head dispatcher and manager for the lostaccounts, among others at NewportThe unit work was assigned on a daily shape system,with those with higher seniority and indeed most employees in the past, working on a daily basis with onlyshort periods of limited or no work for lower seniorityworkers Lampkin continued reporting to the facility fora few days and then a week or two later and still therewas no work He starting calling in on and off for a fewweeks after that and kept receiving the same reply fromEliathere just am t no workLampkin was never recalled by RegionalDuring all this time and into June 1986, the Uniontook no action to grieve or otherwise assert the rights ofthe Regional employees to the retention of their jobs inthe face of the transfer of their work to Ferrara under allthe surrounding circumstances evidencing a less thanarm s length transaction and an attempt by Regional toavoid the full consequence of its 1985 bargain with itIn fact, Local 807 took advantage of the creation ofNewport to obtain a completely new collective bargaining agreementfrom Newport with terms far inferior tothose previously enjoyed by its Regional group of employees but guaranteeing to it dues remission under acheckoff clause from a separate group of employees onNewport s payroll It did this without raising any question as to the effect of its action on its Regional memberstowhom it owed a continuing obligation to investigateand pursue their claim of a sham business transaction between Regional and Newport depriving them of theirrights of employment and related benefits How this newrelationship came about as related by Mangan and Ferrara now followsF Newport s Relationships and Agreements withLocals 819 and 807 and Regional EmployeeComplaints to the Union Continue to be MadeWithout ResponseMangan testified that in the latter part of 1985, Ferraracame intohis office and said hewas going into businessand that he was going in for container work-accordingtoMangan this was work off the piers and the railroadsthat is primarily done by gypsys or owner/operatorstoday and not normally represented by a collective bargaining agreementMangan told Ferrara it would createa problem if he got involved with Regional Ferrara saidhe was going after under the hat work he would likean agreementcompetitive with that type of work likework performed by owner drivers and he was nottouching any of Regionals work that there would bemore than enough work for Regional to keep all the menemployedHe told Mangan he would let him knowwhen he went intobusinessand get back to him AccordingtoManganhe never got back to himSometime later, probably on 3 March 1986,Mangantestified he learned from Shop Steward Boris who happened to be at the Local s office that Ferrara had signedan agreementwithsomelocal union another TeamsterslocalHowever Hohmann testified that at the end ofFebruary he learned from a friend in another local thatAndy Ferrara was shopping around fora local In alllikelihood this information triggeredMangan s inquiryManganstarted checking and after one false lead calledJoe Scalza, president of Teamsters Local 819 Scalza toldhim he had a contract and cards signed Mangan said hewould write to the Teamsters Joint Council and claimjurisdictionBy letter dated 3 March 1986 Mangan wroteto Scalza informing him that unless jurisdiction over theNewport employees and their terms and condition of employment was not immediately transferred Local 807would commence a jurisdictional dispute against Local819On 13 March 1986, Scalza informed Mangan bytelephone that the shop was turned over to Local 807Ferrara corroborated his dealings with both UnionsHe had approached Scalza whom he knew from past REGIONAL IMPORT TRUCKING COdealings seeking wages and fringes he could afford andScalza shortly after agreed to the terms Ferrara had approached Local 819, and the agreement bore an effectivedate prior to Newport commencing business or hiringany work force Although Ferrara could not recall signing an agreement with Local 819 he authenticated hissignature on the agreement admitted in evidence Itclearly violated the proscriptions contained in Section8(a)(2) prohibiting recognizing or negotiating with a minority union and Newport, on the record, has admittedits violation for having done soAs related by Mangan, Boris went to Local 807 headquarters on or about 3 March 1986 On that occasion heraised a number of problems regarding the Regional bargaining unit with Union Agent Grilli In addition tocomplaining to Grilli, as overheard by Mangan aboutNewsport bringing in another union, Mangan now addedfor the first time on cross examination that Boris alsoclaimed that Newport was taking work away from Regional and was using Regional's trucksMangan admittedthat he was already aware of this complaint from theemployee committees 5 February letter, copies of whichhe had forwarded to Lenihan, Grilli and counsel WarrenMangan Yet, Mangan s only (and immediate) reaction tothis information was to assert a jurisdictional claim to theNewport job through the Teamsters Joint Council because Local 807 had the charter for general trucking inthe New York metropolitan area Even after obtainingScalza s agreement to turn the job over to him, Mangantook no steps to secure the jobs of the bargaining unitmembers who had been employed at Regional In response to the General Counsels questioning in this areaMangan was extremely evasive and contradictory Afterbelatedly acknowledging Boris complaint about takingaway their work he now denied that Boris claimedNewport was performing work for former Regional customers and then would not answer a direct questionwhether he knew if Newport was using Regional equipment, then repliedwhen pressed to answer that hewould not know because he had no physical contactwith Newport and Regional, and then still would notanswer directly when asked if he had received such information from the men Finally Mangan responded thatin the conversation with Boris they could have discussed the trucks, but nothing about the customersThe other problem Boris raised had to do with a claimthat certain Regional employees who had moved up tothe higher rate were not receiving it nor the higher penlion contributionWhen Mangan took Boris to the penSion fund office to investigate he noticed that the recordappeared to show an underreporting of hours resulting inless than proper contributions being made to the fund byRegionalWhether this underreporting was due to feweractual hours worked by Regional employees arising fromthe transfer of accounts and equipment to Newport wasnever determined It is significant, however that although the fund records Mangan examined showed somelayoffsby Regional and probably showed less workbeing performed by Regional still Mangan did not usethis information to pursue a further investigation orgrievance against Regional arising from its transfer toNewportThis discovery led to audits of Regional s219records by the fund administratorand an ultimate settlementof the delinquency with Regional According toMangan,Boris complaintabout three employees receiving improperrateswas not followed up in the absence ofany identification of them byBoristhen or any timethereafterShortly after 13 March 1986, Ferrara came to Mangan s office with a copy of the collectivebargainingagreement he had entered with Local 819, containingboth his and Scalzas signatureson the last page Thatagreementhad a termrunningfrom 1 February 1986 to31 January 1990 It containeda startingrate for driversof $7 50 per hour and for warehousemen of $6 per hour,at thetime morethan $5 an hour less than the rate forRegionalI& E drivers and approximately $3 an hourless than the rate for Regional D & W drivers The warehousemen s rate was lower than the Regional rates bycomparable amounts Rates of both groups increased by25 cents per hour per year on the successive anniversarydatesMangan realizedthe benefits package stunk buttestified he assumed it was binding and that he was stuckwith theagreementNonetheless,on determiningthat theagreementhad no health benefits,18 but did have pensioncontributions,Mangan checked with the Union s healthfund assistantadministrator and came up with a proposalto convert the pension fund contributions into contributions to the Union s self insured health fund at the rate of80 cents per hour in order to purchase some health carefor the employees Further, despite Mangansassertionthat no other modifications weremade,the agreementwhich Mangan had retyped signed, and forwarded toFerrara by letter dated 16 April 1986 was further revisedinmany other significant respects Indeed a comparisonof the Local 819 with the Local 807 agreement showsthem to be very dissimilar in form and substance asidefrom the addition of the health fund article One significant area however, in which there was no change, waswith respect to wages where the much lower Local 819rates prevailed 19Ferrara recalled a telephone call from Hohmann orMangan inlateFebruary or March complaining he hadgoneintobusinessdoing general trucking under Local807 s jurisdiction and the Union would seek Local 819 sreplacement through the joint council Ferrara said hedid not care which union it wasas longas he could getthe same agreement he could live by Ferrara then acknowledged that the only economic change that did notaffect his ability to pay made by Local 807 was in thearea of health benefitsAt his meeting with Ferrara in April Mangan testifiedhe did not ask how many employees he had nor did heask what customers he was servicing He did not do sobecause he didn t get a chance an explanation thatdefies logical analysisAt thistime,Mangan had an early18 In factthe Local 819agreementdid contain a welfare fund provesion underwhich Newport was to pay $50 permonthper person into theLocal 819 welfare fund for the purchase of group insurance and otherbenefits19 They were 50 cents an hour higher for drivers than the written provisions inthe Local 819agreement(starting at $8 per hour) but wereconsistentwith the rates Ferrara testified he agreed to pay his driverswhen he entered the Local819 agreement 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFebruary letter accusing Newport of operating in theguise of Regional and other complaints particularlyBoris, of Regional work being taken by Newport withRegionalvehiclesIt strainscredulity beyond the breaking point for Mangans denialsto be believed He had inhis office the individual who was taking the work of hismen andyetMangan would have the record show hedid not inquire of him to determine the facts to sustainthe substantial complaints already made over months bythe unit employees He was only reviewingan agreementthatwould permit the Union to succeed as bargainingagent under terms far inferior to the ones then in effectfor the Regional workersMangan s testimony at thispoint in the record reveals his distinctuneasewith theline of the General Counsels examinationand the argumentative and hostile nature of his responsesAlthough not prepared to investigate the matter personally face to face, when he arranged to meet the chiefculprit in his officeMangan insteadassignedGrilli tovisitNewport to obtain authorization cards after he hadsigned the new Newport agreement and forwarded it toFerraraBy this time or earlier, Grilli had succeededLenihan as business agent at Regional, Lenihan havingretiredAccording to Mangan Grilli was at the Newportfacilityuntilhe got the cards signedWhether Grillimade any other inquiries or followed up onan earlier assignmentby Mangan to investigate the employees complaints regardingNewport was information not madeavailable on the record by the Union because it did notcallGrille as a witness Surely Grilli would have noticedsome trailers with Regional markings in Newport s yardI canonly infer from its failure to do so that Grilli s testimony would not have aided the union defense to thecomplaintallegationof its failure to accept and process agrievance concerning the creation of Newport and itsadverse consequences to Regional employeesMangan did claim that after he received the 5 February letterhe assignedGrilli to check it out and thatGrilli reported back that the men would not talk to himWhen Mangan was than asked when Grilli had gone tothe job he at first did not reply and then responded youwill have to ask Grille In light of all the circumstancespresented by the record including my discrediting ofMangan as a reliablewitness particularly on matters involving the Regional-Newport transaction the absenceof any testimony by Grilli himself and the corroborativetestimony of the various employee witnesses demonstrating a consistent and continuous effort to involve theUnion on their behalf I do not credit Mangan s characterization of the negative employee response to Grilli svisit to the Jersey City facility,20 if indeed Grilli madeone or sought information from employees on his visitThere is testimony about a later May visit to Regional s facility made by Gnlh which establishes that on thisoccasion Grilli wasmadeaware of the workers claimsregarding Newport s relationship to Regional SometimeinMay 1986 Boris called the Regional employees to20 For the same reasons I do not credit the same negative implicationansing from Hohmann s testimony that on Marino s 18 June visit to theUnion Marino replied with a shrug when asked if he ever talked to Grilliwhen he had seen him at the Newport facilitygether and told them the Company could not afford topay the wage increase of 50 cents per hour due all employees on the upcoming 1 July and in order for theCompany to surviN a was asking all of them for a givebackThe employees all objected and Boris said weexpect Regional to comply-to fulfill its obligations theremaining2 years on our contract On 12 May, Sanchesalong with other drivers on Regional D & W list werelaidoffHe and three other drivers laid off went toLocal 807 to see Mangan They complained to him thattheir work had been taken away to Newport that five ofthem had been laid off but there should be enough workbecause Newport was doing their work that their accounts had been switched over to Newport, their equipment had been switched over to Newport and nobodywas doing anything about it According to Sanches testamony, which I credit Mangan said I don t know whatyou re tellingme istotally strange to me I know nothingwhat s going on Nobody told me anything I find thatthese responses were designed to shield Mangan s trueknowledge of the employee claims made previously inwriting and orallyMangan did not promise anythingexcept sending the Union s business agents their delegatesWhen Sanches asked if Local 807 was at Newport,Mangan saidyes, Local 807 was the representative thereThe next morning Grille arrived at the Jersey City facility at 6 30 a m He told Sanches and Marino that hehad spoken to Boris the day before and they had arranged to meet there Sanches and Marino repeated theircomplaints to Grilli about switching of their work andtrucks to Newport Then at 7 40 a m while they werestanding at the Regional gate Boris came up apologizedfor being late and asked if they could all go for a cup ofcoffeeBoriswas scheduled to start work at 7 a inSanches and Marino declined the invitation and Borisand Grilli went off togetherSometime later between this date and mid June whenBoris left Regionals employ to go to work for Newportas a supervisor Sanches engaged Boris in a conversationabout the employees problems Sanches saidYouknow our workers have been laid off, were being laid offsystematically and the Union is not doing anything andnobody is doing anything and they re getting away witheverything they feel likeBoris repliedListen I thinkI ve been doing the best I can and you know they all peein the same potMarino who also pursued the employeesconcerns about Newport with Boris on a regularbasis, received the reply that he was getting no responsefrom the Union and was eventually informed by Boris inthe spring that it was a lost cause All of these statementsattributed to Boriswho was not called as a witness bythe Union as its shop steward, are creditedUnion Counsel Warren Mangan testified that he metBoris on a visit to Local 807 s office This was probablythe 3 March date previously discussedWhen Boris complained to W Mangan that Regionals trucks were beingused at Newport, he told Boris to find out if there wasany lease agreement and to whom the trucks were registered and to keep him informed but that alter ego andsingle employer cases are toughWarren Mangan conceded he did not question Boris about Newport s cus REGIONAL IMPORT TRUCKING COtomers or work force,includingits supervision and managementNeither did he request any union officer orbusiness agent to follow up on Boris disclosure and expression of concern about the future at RegionalG The Final Regional Layoffs Regional MeetswithLocal 807 Continued Union Inaction and theRegional-Newport Relationship ContinuesOn 18 June 1986, employee Marino testified he wentto Local 807 to complain again about the Regional accounts and equipment being taken over by Newport InMay Marino had seen five Regional tractors operatingout of the Newport Kearny facility and he complainedabout these transfers, among othersMarino said hiscomplaintin Junewas more orless arepeat of the claimshe had madein his24 February letter to the Union Onthis occasion he saw JoeMangan,John Hohmann andMike GrilleMarino derived the impression from the lackof surprise of the union representatives that they wereaware of the problem They said they were looking intoitAlso on 18 June Marino reported that Boris had leftRegional and gone to work for Newport and Grilli appointed him shop steward Afterward Marino returnedfrom union headquarters and either that day or the nextinformed Jim Elia of his appointment after the menvoted him in as steward and signed in writing to thateffectMarino testified that a meeting was called by theUnion for the following week It was held on 25 June atunion headquarters In attendance were Nastro, FerraraJoe and Warren Mangan Grilli, Hohmann, and MarinoMarino recalled Warren Mangan telling Nastro that anytime in the future anyone could bring this matter upmake it public and in that event the Union would haveto go ahead in full force and do whatever had to bedoneUnder cross examination byUnionCounselMangan,Marino emphasized this position taken byCounselMangan AfteragreeingthatW Mangan hadsaid that the appearance was that Pat Nastro controlledboth Regional and Newport the thing that he recalledmost vividly was that when W Mangan then told bothNastro and Ferrara that they should straighten this outbefore the matter had to go to arbitration the court, orthe Labor Board he also noted that if the question israised by anyone he W Mangan would get on it andpursue it Ferrara when questioned on this meeting alsobelieved thatWarren made some type of statement thatif any individual employee went to the Labor Board theUnion would have to proceed against Regional andNewport full forceNeitherHohmann who testifiedabout this and subsequent meetings held with Nastro intoJuly nor Warren Mangan himself who limited his owndirect testimony to union grievance arbitration effortscommencing in September 1986 disputed these statements attributed to union counsel and they are creditedAccording to Marino, in response Nastro said he understood and would honor whatever resulted or became oftheseunioneffortsHohmann reported that the 25 June meeting was arranged by Grille at Mangan s behest who wanted Nastroand Ferrara to attend But Nastro did not appear According to Hohmann a discussion took place with Ferra221ra about Newport being part of Regional Also the Local819 contract was brought up-that Regional was tryingto run away from the Union and go to Local 819 for acheaper contract The Union pressed the point that Newport was the same company as Regional and was just setup as a divisionWhen the union representatives askedFerrara where Nastro was, Ferrara telephoned Nastrofrom theunionoffice and another meeting was arrangedfor 27 June with both to be presentAlthough Marino placed Nastro at the 25 June meeting and his own brief notes made later the same day listNastro among the participants,itislikely he was notpresentThis would help explain the early scheduling ofthe next meeting 2 days laterBetween June 25 and 27 other facts came into play ByFriday 27 June, Regional had laid off almost all of itswarehouse employeesThree last worked the weekending 21 June six more finished up the week ending 28June one continued after 28 June for only a portion ofthe next 2 weeks and one continued to 20 SeptemberThese actions were consistent with Regionals giving upitsdock space at the Jersey City facility as of 1 JulyThus, the 27 June meeting dealt with this matter amongothersHohmann testified that at this meeting Nastro reported his lease was up the beginning of the next monthNastro said that a few of his employees came to him between Wednesday and Friday to try to work things outBeinghis lease was up and the men had approached himhe would look for a new lease or try to find anotherplatform If he could not stay at the facility Nastro saidthework Regional was then performing would go totrucking companies that had a national freight agreementif he could control the work and if he could get a platform he would bring the work backAt the 27 June meeting according to HohmannMarino reported that the men were notified that daythere would be no more work but Nastro wanted somepeople to shape on Monday 30 Junein casehe did havea new platform for them On the subject of the Newport-Regional connection Nastro said he had nothing todo with Newport and Ferrara said he had nothing to dowithRegionalHohmann described these mutual disavowals as a comedy act where one was saying theywould buy the other out and it was back and forth thisway Nastro promised no existing Regional work wouldbe transferred to NewportNastro said as the men had now expressedinterest insaving their jobs he was willing to sit down and try tonegotiateThese would be midterm negotiations duringthe term of the existing 1985-1986 agreement BothNastro and Ferrara said they would keep their future operationsapartWhen each said he was interested inbuying the other out, the union representatives statedthey wanted whoever did so to live up to the contractwith the better terms that with Regional July 7, afterthe holiday was set for a negotiation meetingMarino placed the second meeting between the partieson 2 July Present were Nastro Ferrara Joseph andWarren Mangan, Hohmann Grilli and himself He recalledNastro being told to find another warehouse andcallback some of the platform men Nastro said he 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDneeded time but would work on it To this extent Marinocorroborates Hohmann s more extensive testimony abouta 27 Junemeeting atwhich both Nastro and Ferrara appearedBoth Marino and Hohmannagree on a7 Julymeetingattended by NastroHohmann,Grilli,Sanches, andMarino By 30 June, the eight or nine remaining RegionalD & W drivers had been laid off, including SanchesSanches testified credibly that on Friday 27 June, whenthe men were told they were laid off but to report backon Monday, 30 June Marino told him that Nastro promiced he would be there Monday morning On 30 JuneNastro did not show up, but his nephew Tim Nastro toldthe men that the Company had lost a lot of work a lotof accounts, and could no longer keep them He said111 keep some but not all of youHe saidWe havebeen losing money since 1980 and we can no longer stayin operation in businessWhen someone asked if theyshould report for unemployment, Tim Nastro said,Yes,there is no more work for you, look someplace elseSanches reported that more than 20 employees were notsentout that daySanches and nine other drivers then wentto unionheadquartersThey met with Joseph Mangan and MikeGrilliSanchessaid,We ve been laid off, most of usOnly ten people are at work today and they suggest tous to look someplace else for work What do you thinkwe can dogMangan saidNot much I don t thinkmuch because lately a lot of companies have been doingthis and they ve been getting away with it-going out ofbusiness to get rid of responsibility to contractSanchesunderstood Mangan tomeancompanies evading responsibilityby opening up in a different place becauseMangan then told an anecdote about a company somewhere in the midwest that just moved from one side ofthe street to the other and got away with it There wasnothing the employees could do to avoid the layoffsSanches then asked Mangan how long Local 807 hadrepresented the employees at NewportMangan at firstwanted to refer to his records but then when asked foran approximation said it was 1 1/2 or 2 months WhenSanches then asked why only last week was Grilli sentout with union cards to be signed so the personnel couldjoin the UnionMangan did not reply but Grilli acknowledged bringing out 14 cards himself Themeetingthen broke up, but before he left Grilli invited Sanchesto attend the next meeting with Nastro and Marino on 7JulyWhen the 7 July meeting started, Nastro objected toSanches being present Hohmann defended his presenceand heremainedNastro proposed a $5 per hour cut inwagesHohmann rejected this out of hand and suggestedNastro come back with a proposal regarding sick daysvacations, holidays and other benefitsso asnot to takeall the money off them Nastro agreed to set up anothermeetingWhen Hohmann asked if Nastro had found aplatform yet, he said no According to Marino the issuewas not pressed Hohmann did not disagreeA 15 July meeting was held attended by Nastro, GrilliMarino and Hohmann Nastro was nowseeking a wagereduction of $1 50 an hour, with holiday and vacation givebacks as well Hohmann started to do some figuringtrying to determine the value of a week s vacation andholidays when Marino got upset and exclaimedWellyou are on their payroll, no sense sitting hereHohmann told Marino you can go where you want to andMarino left Nastro said he was not going to sit down ina meeting where it was obvious they couldgetnowhereThe meeting then broke up The following day Marinotelephoned Hohmann to apologize but added they contacted the lawyerHohmann saidFine anything wecan do to help you we will, have your lawyer contactO Connor & Mangan and we will go from there butonce the lawyers are involved I step out of the pictureMarino said he would be in touch This was the lastmeeting held between the partiesMarino recalled that it was at the fourth meeting, heldon 15 July, that things got heated and he told Hohmannthat the Union had his letter for over 6 months and nothing was done Marino got upset when he saw that UnionRepresentative Hohmann was saying we can do things tomake up these cuts-in essence seeking to accommodatetoNastro s demands Marino pointedly noted that whilethis discussion was going on, there was no mention ofNewport and Regional being one or combining to beoneMarino told the Union he was going to get alawyerThe meeting lasted 15 minutes before it brokeupNo further meetings were held and the first chargewas filed on 1 August 1986 by Sanches against Regionaland Newport which contained all the basic allegationsultimately set forth in the amended complaint against theRespondent employer but without listing the names ofthe terminated employees The charge against the Unionfollowed on 13 AugustHohmann claimed during his cross examination byCharging Party counsel that the Regional-Newport conduct of continuing the same entity at a different location-an alleged alter ego arrangement as existed here-would violate the Master Freight Agreement and thatthe Union could pursue a successful grievance to arbitrationThe Master Freight Agreement in evidence covering the relevant period 1 April 1985 to 31 March 1988contains an article 32Subcontracting,prohibiting insection 1 any diversion of work in full or in part to anyother business person or nonunit employees unless specifically provided and permitted in the agreement Undersection 2, a diversion in violation of section 1 is presumed to have taken place when work presently and regularly performed by employees of the signatory employer has been lost and is being performed in the samemanner by an entity owned and/or controlled by the signatory employer The burden of overcoming the presumption in the grievance procedure is on the employerSection 3 permits subcontracting only when all an employer s regular employees are working Furthermoreno present road work or runs established during the lifeof the agreement may be farmed out Under article 1section 3 theAgreement and Supplemental Agreements thereto shall be binding on assigns but these obligations shall not apply in the event of the sale lease, ortransfer of a portion of the rights comprising less than allthe signator employers rights to a nonsignator companyunless the purpose is to evade the agreement REGIONAL IMPORT TRUCKING COAssuming the Master Freight Agreement to underlaythe parties 1985 Memorandum Agreement,these provisionswould surely appear to be applicable to a uniongrievance charging Regional with establishing an alterego relationship with NewportHohmann noted also that in the summer of 1986 theUnion was dealing with an effort to save the jobs of themembership at Regional by agreeing to negotiate concessionsmidterm as then sought by Nastro Hohmann wasaware at the time that both platform employees and driverswere being laid off because Regional had closed itsplatformAlthough the Union was also aware in theperiod 18 Juneto 15 Julythat accounts had been transferred leading to these layoffs,sinceNastro had takenthe position the onlyway hewould go back into theplatform business was if he had some concessions, theUnion was prepared to go along with that process TheUnions thinking then was to negotiate concessions to getsomejobs back Significantly,Hohmann did not suggestthat the Union then had any plan to grieve and seek theretransfer of accounts and equipment from Newport andthe restoration of Regional at least for the term of thecurrent agreementH TheBoard ProceedingLocal 807s Belated Pursuitof theDispute with Regional and theEmployer'sResponsesAfter thecharge was filed against Local 807 underSection 8(b)(1)(A) and (2)21 claiming a breach of its dutyof fair representation owed the Regional unit employeesaswell as collusion with Regional resulting in the discriminatory termination of these employees the Unionby letter dated 2 September 1986, filed a demand for arbitration against Regional claiming contract breach artsing from loss of work and transfer of unit work to Newport as its alter ego with theNew York StateBoard ofMediation(State Board)copies to Regional Sanches,ChargingPartycounselRegion22 of theNLRB andunion counselOn 4 September W Mangan received atelephone call from Charging Party counsel Martin Garfinkel,regarding processing the grievanceMangan replied he had a concern with respect to the arbitrationprovision applicable to the partiesmemorandum agreement In his opinion,the memorandum incorporated thecurrentMaster Freight Agreement but the forum forsubmitting this dispute was not spelled out withclarityHe was attempting to work out this problem while hesought an arbitration at the State Board Garfinkel saidhe wanted to participate in the selection of an arbitrator,thearbitration itselfand any settlement discussionWarren Mangan and Garfinkel ultimately agreed on theextentof GarfinkelsparticipationThey and RegionalCounsel James Dean agreed on an arbitrator,RobertLight to hear the dispute Meanwhile,Regional CounselDean at first telegramed the Regional Director on 12September 1986, the day the original complaint issued,urging deferral to the arbitration provision but later re21 Complaint issued only on the 8(b)(1)(A) chargealleginga failure topursue the grievance between the finite dates of 24 February and 21 September 1986 No union collusion or conspiracy was alleged as a violationin this case223frained from executing a supplement to the memorandumreferring all disputes arising between Local 807 and Regional to the State Board for final and binding arbitrationwhich W Mangan had forwarded to him on 23 September and informed W Mangan his client was not preparedto go to arbitrationNonetheless,on the first day ofhearing,11November 1986, Dean,on behalf of Regionaldid stipulate that the Master Freight Agreement wasthe basic agreement of the parties and that the StateBoard was the appropriate forum for the disputeDuring this period of time,theRegional employeesstillworking,with Marino as their spokesmanvoted toapprove a settlement they had worked out with Nastrowhich they believed would result in Regionals continuing a platform operation and restoration of platform anddriverjobsConcessions were now agreed to by theseemployees 22By letter dated 3 October 1986,W Mangan informed Dean that a letter forwarded toGrille by TimNastro containing these agreed on modifications in the terms of the current agreement could notbe approvedby the Unionwithout the participation ofall unit employees,including those on layoff,in a secretballot vote Nothing further transpired on this matterFinally,by letter dated 25 November 1986, Dean informed the State Board that the employees do not agreeto the processing of the dispute to arbitration at thistimeThe reason spelled out was the pendency of theunfair labor practice complaint against the Employer andtheUnionDean concluded any arbitration proceedingmust legally await the results of the trial This letter followed the first 2 days of hearingAt the hearing after withdrawing Respondents affirmative defense of deferral, Dean amplified that position tonote that so long as the General Counsel was claimingtaint and/or conflict of interest on the part of the Unionin representing the Regional employees it would not beappropriate for it to voluntarily participate in an arbitrationwhose results could be attacked on that basisWitha substantial risk that the arbitration proceeding wouldthus not resolve the dispute because of the clouded statusof the Union whichcould ultimately be determined to bean improper representative of the employees he did notwish to expose his clients Regional and Newport, tocontemporaneous proceedings dealing with the sameissue until the Board had ruled on the issues In theUnion s proceeding in Federal district court to compelarbitration the same counsel on behalf of Regional hasrigorously opposed the Union s Motion for SummaryJudgment23 and on behalfof Newporthas filed CrossMotion to Dismiss and/or for Summary Judgment becauseNewport is not a party to the Regional laboragreement and, therefore cannot be compelled to arbitrate thereunder22 These included extending the current agreement 5 years from I July1986 reducing paid sick days by 3 and foregoing the two 50-cent anhour wage increase due 1 July 1986 and 198723 Thethrust of Regional s argumentin the courtpapers is that so longas the General Counsel is questioning whether Local 807 will adequatelyand fairly represent the grievants in arbitration it would be inappropriateas a matter of law for the Board to defer until it has determined thatissue 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn its brief, Respondent Regional now argues assumingarguendo that a violation of Section 8(b)(1)(A) has beenproven because of the Union s delay in processing thegrievancewhich it rejects as a legal conclusion thatdelay does not render the Union incapable of now processing the grievance and deferral would be appropriateHowever, the brief does acknowledge that it has assertedin the court action and before me that arbitration is mappropriate until the allegations of taint are resolvedOn 4 November 1986 Sanches received a mailgramfrom Tim Nastro of Regional offering an immediate andunconditional offer of reinstatement to your former posetion at Regional Distribution and Warehousing Servicesat the wage rate of 10 30 per hourNastro testified thatRegional made this offer to the Charging Party aftercomplaint issued and a week before hearing opened onadvice of counsel and to limit liability Sanches telephoned and arranged to report the following MondayThat day he shaped but there was no work availableSanches shaped 3 of theremaining4 workdays that weekand was assigned to work only 1 day Since that timeexcept for days spent at the hearing and one other day,Sanches shaped regularly and was only sent out to workon 4 days Thus the evidence shows that Sanches wasnot restored to his prior position on which he hadworked on a regular basisOn the same day 4 November 1986, Newport sentmailgrams to 10 former Regional drivers and platformemployees, named specifically in the complaint as discriminatees, offering them immediate employment in theirjob category with Newport at the Kearny facility Although signed by Ferrara for Newport each mailgrambore a return address showingRegional Import andExport Trucking Helen 44 Porete Ave North ArlingtonNJ 07032Thus contrary to Newport s claim HelenMuscarella appears to have still been physically locatedinNovember 1986 at Regionals office location after itsmove although acting as Ferrara s secretary since midOctober Ferrara disclaimed these were offers of reinstatements, consistent with his position that his operationwas independent of Regionals He also claims that hewas not advised to take this step by Nastro Yet, howwould Ferrara have learned the identity of these ex Regional employees and their availability for employmentifnot through consultation with the Nastros or theircounsel? I find the Newport mailgrams were part of acontinuing scheme first hatched when Nastro agreed tofinance" Ferrara s entry into businessThe record contains no evidence about the employeesresponses, if any, to these offers In any event,assuminga conclusion that Newport is Regionals alter ego andthat these employees among others were discriminateesunder the Act, it is clear that even if it is later claimedthat these offers should be deemed offers of reinstatement the significantly lower wages and benefits beingpaid by Newport to its employees would preclude themfrom being found to be offers of equivalent employmentIndeed the conditioning of employment on the employeesworking under noncontract terms for Newport isitself a violation of Section 8(a)(3), although not allegedin the complaintAnalysis and ConclusionsA Theissuespresented in this case are as followsIIsNewport an independent business entity or analter ego of Regional created to avoid Regionals obligations under its union contract and the Act and were theterminations of Regional employees resulting therefromdiscriminatory actions in violation of the Act92Even if a specific antiunion motive is lacking forRegional s conduct vis a vis its employees was its courseof conduct nonetheless inherently destructive of employee statutory rights3Did Newport recognize and contract with Local819 as a minority union and, if Newport is notan alterego of Regional, did it likewise recognize and enter abargainingagreementwithLocal 807 as a minorityunion'?4 Did the Union refuse to accept and process a grievance concerning the creation of Newport and the resultant discharge of Regional employees, and thereby fail toproperly represent unit employees in violation of its obligation under the Act95 If the Union is found to have violated the statutoryduty it owed the Regional employees should the remedyagainst itinclude a make whole provision, and may Regional and/or the Union, as the General Counsel contends be required to make whole the Newport employees'96Regardless of the answer to question 4 is it appropriate to defer this dispute to grievance arbitration)B Regionals termination of employees was made inviolation of the Act1Regionals motivation and creation of Newport asits alter egoThe Board has recently had occasion to reiterate thestandard it will apply in determining whether it will findalter ego status InElectricalWorkers IBEW Local 3 (Telecom Plus)286 NLRB 235-236 (1987) the Board statedas followsThe Board will find alter ego status when two employers havesubstantially identicalownershipmanagement business purpose nature of operationsequipment customers and supervision The Boardalso considerswhether the purpose behind the creation of the alleged alter ego was legitimate orwhether, instead, its purpose was to evade responsibilitiesunder the Act 3 Indeed in many caseswhen an alter ego relationship is found the alterego is anewly creatednonunioncompany 4'Advance Electric268NLRB 1001 (1984) quotingFugaryContinentalCorp265NLRB 1301 (1982) enfd 725 F 2d 416(D C Cir 1984)4 SeeContinental RadiatorCorp283 NLRB 234 (1987)SamuelKosoff&Sons 269 NLRB 424 (1984)Eachcase mustturn on its own factsAdvance Electric268 NLRB 1001 1002 (1984) No one factorisdeterminative of alter ego statusContinental Radiator Corp283NLRB 234 (1987) All factors need not be present analterego relationship may be found to exist even though REGIONAL IMPORT TRUCKING CO225no evidence of actual common ownership is presentWoodhne Motor Freight278 NLRB 1141 (1986),All KindQuilting,266 NLRB 1186 fn 4 (1983)American PacificConcrete Pipe Co262 NLRB 1223 1226 (1982) What iscrucial in finding such a relationship is a finding that onecompany exercised a degree of control over the other soas to obliterate any separation between themAmericanPacificsupra at 1226The crucialelement ina decisionto apply the alter ego doctrine however is a finding thatthe older company continuedtomaintain a substantialdegree of control over thebusinessclaimed to have beensold to the new entityNLRB v Scott Printing Corp612 F 2d 783, 786 (3d Cir 1979)As to the illegitimacy of the purpose behind the creation of thealleged alterego, where there is present substantialevidence that the second company was formedfor the purpose of eliminating the high cost of dealingwith the Union, JM Tanaka Construction v NLRB,675F 2d 1029, 1035 (9th Cir 1982), or to evade the firstcompany s responsibility under the Act to honor its collective bargainingagreementwith the Union,AdvanceElectriccited supra at 1004, or to crush the successfulorganizingefforts of its employeesFugazy ContinentalCorp,265 NLRB 1301, 1303 (1982), enfd 725 F 2d 1416(D C Cir 1983) that purpose is independently significant in finding an alter egoFinally, single employer status-cutting through theostensible independence of the other business-ultimatelydepends on all the circumstances of the case and ischaracterizedas an absenceof an `arm slength relationship found among unintegrated companiesOperatingEngineers Local627 vNLRB,518 F 2d 1040, 1045-1046(1975), affd on thisissuesub nom quoted and citedwith authority inNLRB v Transportation Consultants,607 F 2d 290 295 (9th Cir 1979)Although Regional and Newport lack common ownership all the circumstances surrounding Newport s entryinto business show less than an arm s length relationshipbetween the two in its creation and continued operationsuch thatRegional inessence exercises effective and substantialcontrol over NewportNastro did not seek a purchaser or lessee with expertencein runninghis own company Instead he dealt withhis ownassistantwho lacked the financial resources experience or business judgment one would expect an entrepreneur to possess in the highly competitive area ofthe trucking industry involving import export work andless then full loads in which Regional operated Nastro sclose scrutiny of Newports leasearrangement the inclusionof Regionals long time lessor as cosubtenant withNewport and guarantor of Newport s rental payments onNewport s takingbusinessspacehisnewphew Tim sguaranteeof Newport s subsequentleaseand his involvement in helpingFerrara secure the series of unsecurednotes and the substitute secured note at extremely favorable terms from his own banker, Nastro s denial of thelatter participation to the contrary notwithstanding, havebeen earlier described at lengthBoth the terms of the vehicular lease and buy/sellagreementswith Regional vary significantly from thepartiesactual practices under them tending to supportthe conclusion that they were drawn rather hastily without full consideration of Newport s true subordinate roleand to provide a cover that Newport was formed pursuant to normal businessdealingsAlthough Newport wasincorporated as early as September 1985 these agreementswere not executed until the end of January 1986within 2 weeks of Newport s commencement of operationsThis delay was never explained, although Nastromay have indirectly provided one reason, that he had tosatisfyhimself about Newport s facility and businesssetup, considerations that would not normally accompany a true transfer of accounts for value Newport s incorporation follows almost immediately the execution byRegionalof the 1 July 1985 3 year successor agreementwith Local 807 lending weight to the view regardingthe purpose of the transfer of accounts, that Nastro haddetermined to void the consequences of the deal he hadreluctantly struck with the Union by ridding himself ofthe accounts and the employees whose contract termsand benefits werean anathemato him Other evidenceleadingto this conclusion will be examined shortly Thelate entry of the agreements probably also reflects thefact that Nastro finally realized that he needed some formality to the arrangement for appearance sake Be thatas it may, the other circumstances surrounding theirentry are also suspectFerrara met only two or threetimesand agreed ontermswith Nastro They used the same lawyer, Nastro swhose services on these documents as well as Newport slease andother papers to the benefit of Ferrara havebeen accepted without charge Contrary to the leaseagreementRegional has been both substantially and financially responsible for themaintenanceof the vehiclesand the attachmentlistingthose vehicles leased has neverbeen followed with Ferrara having unlimited choice ofRegional trailers and tractors without charge Indeedthe agreement lacked any fee arrangement, the partieshave not followed any of the precedural provisions forfixing costs to reimburse Regional for vehicle use andRegionalcontinuesto be responsible for insurance premiums and ratings Under the lease agreement Regionalmay reclaim the vehicles on written notice of default andunder the buy/sell agreement Regional may require retransfer of the accounts whenever in its sole opinion,Newport fails to properly and adequately service the accountsAs additional accounts were transferred no documentswere prepared noting any new obligations on thepartofNewport and an apparent dispute involvingwhether a significant Regional account Clipper Expresslater serviced by Newport was covered by the agreement has never been resolvedAlthough the buy/sellagreementdoes contain a 10year,fixedcommissionobligation,Regional has neverbilled Newport, nor until well after 6 months from its offective date and the filing of the charges and issuance ofcomplaint did Regional make any attempt to audit Newport s books through its long time accountant also employed by NewportAlthough technically Regional and Newport are notcommonly managed there are many factors that demonstrate that management of the two companies overlapand that the identical supervisory hierarchyand manage 226DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDment of Regional now continues in place in the substantially similar business,at a new location and under conditions, including contacts with accounts, continuation ofthe same accounts, and physical integration of equipment,from all of which the conclusion is self evidentthat Newport constitutes the continuation of Regional ina disguised formAll Regional management eventually moved full timetoNewport s facility and payroll, with the exception ofBurrowes who died and Tim Nastro who nonethelessspends considerable time at the Newport location involved withmaintenance,billing,and account mattersbecause the maintenance of Regional's vehicles and allRegional billings and payroll functions are performed atNewportNewport s supervisory staff all transferredfrom Newport as the accounts transferred, its work grewas Regionals declined, and more platform employees anddriverswere hired or replacedManagers supervisors,and office employees all received the same compensationon their transfer from one payroll to the otherThe evidence shows that no breakdown is regularlymade by their common controller of the proportion oftime that the same clerical staff, previously on Regional spayroll but now on Newport s, spend on Regional orNewport accountsAll billing of both Regional andNewport accounts and all payrolls for both Regional andNewport employees are performed by this same clericalstaff and controller without invoices to Regional or payment by Regional for these servicesWith respect to the10 percent commission on preparation of Reisch payroll,these sums continue to go to Regional even though thework is performed by Newport clericals Regional hasalso never billed Newport for the clerical services performed by its two employees permanently assigned toChock Full of Nuts, although this account was transferred to Newport Regional continues to bear the commission costs for the two accounts Chock Full of Nutsand Cofinco, originally transferred to it by Lou Schiffwithout any offset to reflect the commission due from,but never paid by, NewportAside from the overlapping managerial clerical andbookkeeping functions of the two corporations, othercommon or overlapping business elements include HelenMuscarella s functioning for Newport but paid by Regional asrecently as November 1986 the apparent creation of the impression with at least one major customerof Regional that Newport was a subsidiary and that thechange in the location of the dock for the performanceof their work would not change any other indicia oftheir dealings and relationship 24 the intermingling ofRegional andNewport vehicles at 44 Porete Avenue,North Arlington, and Regionals use of an office traileron Newport leased premises there and the use by Newport of any of Regional tractors and trailers still containmg Regional identification on an as needed basisThe complete reliance by Newport on Regional vehiIlesoffice equipment, and accounts when starting inbusinesswithout any payment for their use, is also a sig24 This concealment of the nature of the transaction with Newport inits dealingswith a significant account was a factor infinding an alter egorelationship inMcAllister Bros278 NLRB 601 (1986)nificant element of the substantial identity of the twocompanies As late as the summer of 1986 Regionals customers constituted 70 percent of Newport s business, andifClipper Express is added as a former Regional accountnow serviced by Newport that percentage increases wellbeyond that figure Thus,Regional andNewport share asubstantially identical customer base sufficient to satisfythis element of the Board s alter ego standard SeeContinental Radiator Corp,supra,Advance Electric,supra at1002-1003Both companies operate in the same business, transporting deliveries locally to and from the piers and railheads and stripping and consolidating less then full loadson behalf of various accounts including other shippersAlthough Respondent argues that Regional did not perform warehousing functions Nastro s description of thenature of the distinction between Regional I & E andRegional D & W work, including the use by Regional D& W of a receiving station and conveyor system withfreight held for later reshipment, contradicts that assertionThe fact that Ferrara took over completely Regional s managerialand supervisory hierarchy and office staffshows not only that Newport was simply operating Regional s businesswithout certain costs previously incurred-most importantly, a new, much lower paid workforce-but that Ferrara also understood that in the kindof transportation operation run by Regional in which hewas relatively inexperienced (with no experience in handlingLTLs') he needed all the help he could get incontinuing to service the same customers in the samemarketAs to the purpose behind the creation of Newport Ihave no difficulty in concluding that Nastro s purposewas to evade Regionals contract responsibilities and thatFerrara s interest in becoming an entrepreneur evenunder a less than independent arrangement suited Nastro s interests admirablyNastro s complaints about the contract terms began inthe spring of 1985 Because of the employees militancyand uniform refusal to relent, Nastro felt compelled toenter the successor agreement without achieving his goalof substantial givebacks Some layoffs were begun asNastro released some accounts and transferred others toFerraraWhen again in the spring of 1986 the men refused to make any midterm concessions Nastro becameresigned to not obtaining reductions in labor costs voluntartly but to achieving his end by another means-ridding Regional of almost all its accounts and employeesbut retaining substantial control over and financial interest inthe continuation of his business by an associatewilling to operate in such a fashion A number of timeson the record Nastro expressed his frustration and disgust with the actions of the Regional employees in notagreeing to givebacks, taking him to arbitration and nowinvolving him in this extensive litigation He also franklyacknowledged that with a different labor contract Ferrara could make a go of the businessRegionals retention of the Reisch and Sun Chemicalcontracts, the former under a cost plus arrangement andwhere he received a union agreement to a freeze in benefits and the latter with a lucrative arrangement with Sun REGIONAL IMPORT TRUCKING CO227Chemical, do not prove the absence of animus as arguedby Respondent, but rather tend to show only that whereitwas to Regionals advantage Nastro was not adverse tocontinuing employees on its payroll and a direct Local807 relationship In fact, Nastro noted he could have attempted to transfer the Reisch account to Newport if theemployees there had not agreed to a wage freezeRegional retained the right to reclaim all of its vehiIles on Newport s breach of payments or other covenants or conditions, such as failure to maintain andrepair or failure to furnish a weekly mileage reading Although the amount of the rental fee was omitted, apparently the parties discussed a daily rate for tractors andtrailers and Regional would surely be entitled to a reasonable amount for their use under an implied contractRegional also retained the power, unilaterally, to discontinue Newport s servicing of the transferred accounts if,in its opinion,Newport failed to adequately servicethem Just as Nastro, through Burrowes and others, wasable to convince accounts to look to Ferrara, he wouldno doubt reclaim them as his own were he to decide todo so Given this authority, Newport s ability to continue the arrangement as it developed in practice was tenuous and illusoryNastro also exercised certain control through longtimetrusted subordinates now employed by Ferrara, who,through their loyalty to him would undoubtedly aid himin any attempt to reassert Regional control over vehicles,equipment, or accounts It was only Ferrara s personalobjection that prevented Braverman, Nastro s longtimeaccountant, but also now Ferrara s, from obtaining certam information adverse to Newport s interests in support of possible claims under the agreementsNastro claimed that he wanted to get out of the trucking business and retire and further, that his arrangementwith Nastro provided a highly lucrative return of approximately $300 000 in commissions for doing nothing(Tr 558-580) Both motives are highly suspectNastro is only 45 years old Furthermore, he still retainscollective bargaining agreements with Local 807 covering the Reisch Trucking Co and the employees assignedto Sun Chemical Corp, both running to at least mid1988He also continues operating Regional TransportationCo and retains Avon, N A Phillips and GE accounts for servicing by Regional I & E So althoughNastro spends considerable time in Florida, he and hisfamily continue to receive the benefits of Regionals ongoing businessNastro s decision to give up its 10 yearlease in Jersey City effective 1 February 1986 just asNewport started up and later its dock space there as ofJuly were also voluntary acts and not required as Nastrosought to portray to the Union in his discussions in thesummer of 1986 His later termination of the sublease insmaller space there was also initiated by him as Regional s need for terminal and yard space dwindledAs to making a large profit on his deal with Ferrara,that is also highly problematical Even were Nastro tocollect the 5 percent commission with all the difficultiesthat now entails Nastro's other obligations including the$400,000 personal loan the ongoing 5 1/2 percent commissions due Lou Schiff and the increased costs of insurance25 far exceed the moneys due under the Newportbuy/sell agreementAside from these facts which contradict Nastro sstated motives, Nastro was not a credible witness I havealready discredited his denial that he influenced Ferrara sprocurement of working captialNastro was also notforthcoming when pressed to explain the variances between the parties practices under the lease and buy/sellagreements and their written terms His feigned expressions of surprise when confronted with the absence ofany monitoring of Newport s compliance with the termsof the agreements also were not genuine Nastro himselffinally could not avoid the conclusion that Ferrara s success depended on one factor-its ability to operate freeof legitimate Local 807 negotiated wage rates and fringebenefitsNeither was Ferrara a credible witness The opportunity to operate his own business was provided at the costof dependency which Ferrara was unwilling to recognizeFerrara claimed that he was able to avoid the largemanagerial expenses previously incurred by RegionalYet Nastro s salary was allocated to Regional Transportation, not Regional I & E or D & W Furthermore, anyefficiencies in operation were not due to any new managenal or supervisory efforts because all such positionswere filled by former Regional personnel Ferrara, attimes,was admonished for being too glib by his owncounsel (Tr 988) at other times he could not recall theparticulars of his dealings in obtaining capital to operateIhave previously discredited his ultimate denial thatNastro assisted him in obtaining financing and that hewas not carefully scrutinized by the Banco Popular inseeking financingFerrara also did not know if the Regional office trailer occupied Newport lease space eventhough no Regional lease was produced for the locationand Newport vehicles regularly park in the lot at NorthArlington, a facility under his direction and control Ferrara's lack of memory about the circumstances of hissigningof the Local 819 agreement is particularly suspectWhen finally confronted with his signature on thedocument he could recall nothing of the events leadingto his signing although he had sought out Scalza andprovided a writing of the terms he could accept Although Ferrara kept insisting he wanted to protect hiscompany yet without legal or other advice he readilysigned a security agreement with Regional giving Nastrothe right to put him out of business Such conduct illustrates the degree to which Ferrara despite his protestations to the contrary was beholden to Nastro for all aspects of his businessJust as did Nastro Ferrara was compelled to admitthat the substantially lower wage rates paid to his platform employees and drivers was key to his ability tofunction competitively in the export import consolidationtrucking businessHe testified he could not afford to payhisemployeesmuch more then they were receiving25 Regionals 1985 Federaltax returnshow costs of $453 917 for insurante and safetyand $173 455 for repairand maintenanceNearly all thetractorsand trailersare owned by Regional I & E and D & W and notby Regional TransportationRegionals obligationsfor insurance andmaintenance continue under theNewport agreement 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunder the Local 819/Local 807 contract rates and healso agreed that even if he had been paying Regional thecommission for his accounts and fees for leasing the vehicles he still would be making a substantial profitBased on all the foregoing factors and the facts as previously summarizedin anearlier section of this decisionI conclude that Newport is the alter ego of Regional2The consequences flowing from Regional sdischarge of employees as a direct result ofNewport s creationBecause asthere is also substantial evidence that Newport was created for the purpose ofeliminatingthe highcosts of the 1985-1988 Regional Local 807 agreement Ialso conclude that Respondents discharge of the bulk ofitsplatform employees and drivers in the period February to July 1986 were discriminatory actions violative ofthe Act These terminations were made at a time whenand because Regional was transferring its accounts forcontinued servicing by its alter ego, Newport in orderto avoid continuing these employees on Regionals payroll and in order to avoid providing them with the benefitsdue them under the Regional/Local 807 agreement,in particular, the 50 cent an hour increases due the Regional unit employees as of 1 July 1986 SeeJMTanaka Construction vNLRB675 F 2d 1029 1035 (9thCir 1982) Their discharges just as found by the BoardinFugazyContinentalCorp265NLRB 1301 1303(1982), enfd 725 F 2d 1416 (D C Cir 1984)in analogous circumstanceswere implemented pursuant to thesham transaction with Newport and were designed to retaliate against them for their union activities and violateSection 8(a)(3) and (1) of the ActRegional and Newport s failure and refusal to retainthese employees on Regional s payroll at Jersey City orto offer them the opportunity to continue their positionsat the Kearny facility under the terms of the existingagreement was violative of the obligation owed to themunder the Act not to discriminate against them becauseof their adherence to and support of Local 807 Clearlyno offers were made to these employees to continue theirjobs at Kearny because having unanimously rejected anygiveback of their July 1986 contractual wage increaseand having complained from the outset of the effect ofthe illegal scheme on their jobs they would have rejected such unlawful conditions SeeAdvance Electricsupraat 1004Regional arguesin itsbrief that the absence of any allegation of a refusal to bargain under Section 8(a)(5) ofthe Act requires a specific finding that the terminationswere motivated by antiunionanimus asrequired byWright Line,251 NLRB 1083 (1980) enfd 662 F 2d 899(1stCir 1981), cert denied 455 US 989 (1982) As Ihave already demonstrated the intent to nullify the benefitsprovided the employees under their collective bargaining agreement by removing their jobs from the unitpursuant to a fictitious scheme is more than sufficient tosupport both a finding of alter ego status and discriminatory motive under the Act Respondents attempt to justify the layoffs must rely on the transfer of accounts toits subordinate enterprise and thus must fail because thetransferwas the heart of the illegal scheme to deprivethe employees of their jobs and benefits 26The fact that Regional is continuing in business on areduced basis also does not detract as Regional impliesfrom the finding I have made A company need notcease all its operations in order to establish that a shamtransfer of certain of its assets was made in order todefeat rights of employees under the Act SeeAmericanPacificConcretePipeCo,262NLRB 1223(1982) inwhich,the Board, under similar factual circumstances,found the Respondents transfer of its trucks under a 1year lease to a company which it completely dominatedin order to avoid bargaining with the Union representingitsdriverswhile it continued in business otherwise asconstruction products supplier constituted an alter egoarrangement,the consequences of which resulted in Respondent violating Section 8(a)(1) (2) (3) and (5) of theAct Here Regional gaveup bytransferring accountsvehicles, and other equipment a major portion of itsbusiness operation involving the warehousing and consolidation of freight the consequence being that all its D& W unit employees and some I & E unit employeeswere let go in favor of its subordinates hiring of unrepresented employees and low wage operation while it stillretained substantial financial and operational control overthe subordinateRegional in its brief also relies heavily on the manyfactual parallels withOklahomaCity EasternExpress,281NLRB927 (1986),inwhich the Board refused to find analter ego relationship, adopted the recommended orderof the adminstrative law judge and dismissed the complaintSuch reliance is misplaced Unlike the situation inthe case at bar the former employer inOklahoma Cityprovided notice to the union of its intention to close, thenew company hired some of the former company s unitemployees there is lack of substantial identity of thenature of their operations less than 30 percent of theformer company s top customers were serviced by thenew company the two companies lacked substantialidentity in management personnel and the new companyhas paid what appear to have been fair and reasonablecharges for leasing a portion of a single terminal out ofeight previously operatedby theformer company utilityand other charges and for renting a small percentage ofitsformer rolling stock some of which paymentspredated the start of litigationThereisno indicationthat the new company was developed to avoid theformer company s union contract and, finally, the formercompany s principal owner and major stockholder exercises no control nor derives any benefits from the operation of the new companyThesefacts illustrate that26 Regional also comments that the absence of an 8(a)(5) allegation wasnot an oversight but rather recognized the discussions that took place inJune and July 1986 1 do not agree It is far more likely that there is norefusal to bargain alleged because the charges were filed by an individualdiscriminatee there is a serious question whether the Union demandedreal bargaining about the transfers at that time because as the GeneralCounsel is seeking relief against the Union in the form of a finding of afailure to properly represent the employees for a period of time includingthe summer of 1986 because of a refusal to pursue a contractual claim itwould be inconsistent to claim on the Union s behalf a refusal to bargainabout the same subject matter REGIONAL IMPORT TRUCKING CO229each case raising the alter ego issue must be decided onits own facts based on the totality of evidenceAside from the theory of violationarisingfrom thefinding thatRespondent was motivated by antiunionanimus in its creationof Newport,Ialso conclude thatRespondents discrimination against its union representedemployees who were laid off in favor of unrepresentedworkers while all other employees were retained at theirprior salaries was inherently destructive of important employee rights and, thus even absent proof of antiunionmotivation and assuming arguendo the validity of Nastro s and Ferrara s business purposes in creatingNewportand transferring the assets to it, was violative of Section8(a)(3) and (1) of the Act SeeWintzMotor Freight,265NLRB 922 928 (1982),BorgWarner Corp245 NLRB513, 519 (1979), enfd 663 F 2d 666, 668 (6th Cir 1981)cert denied 457 U S 1105 (1981)C Newport s Recognition of Local 819 as a MinorityUnion in Violation of the Act its Similar Conduct inRelationsto Local 807As earlier noted, the collective bargaining agreementin evidence between Newport and Local 819 executedby Scalza and Ferrara was made effective before Newport s startupin businessThe term ran from 1 February1986 to 31 January 1990 Such a prehire agreement inwhich Local 819 was recognized as sole collective bargaining agent for all Newport s drivers warehousemenand helpers constitutes the rendering of assistance byNewport to Local 819 in violation of Section 8(a)(2) and(1) of the Act During the hearing, Newport amended itsanswer to admit this violation Aside from the foregoing,and as a consequence of my finding that Newport wasRegional's alter ego the Respondents bargaining agentin law continued to be Local 807 Thus, no other union,including Local 819, could legitimately represent Newports employees at a time when by virtue of Section9(a) of the Act Local 807 continued to be the exclusivebargaining representative of the single employer Regional and Newport Newport s grant of recognition to 819and enforcement of its agreement with that Union violates the proscriptions contained in Section 8(a)(2) forthis reason as wellIt is also clear that were I to have dismissed the General Counsel s alter ego allegation Newport s recognitionof Local 807 as exclusive representative of its drivers andplatform men and execution and enforcement of a collective bargaining agreement at a time when the Unionhad not obtained authorization cards from any of the employees and thus represented none of them, would haveconstituted an independent violation of Newport by Section 8(a)(2) and (1) of the Act and an independent violation by Local 807 of Section 8(b)(1)(A) The alternativepleading alleging these violations and any resulting conclusion has been rendered moot by virtue of my earlierfinding that Regional and Newport are one and thatLocal 807 had not ceased representing Respondents employees for purposes of collective bargaining andindeed, was party to an enforceable agreement coveringthem running at least to 30 June 1988D The Union Violated the Duty it Owed the RegionalEmployees to Represent Them FairlyAlthough the facts establishing Newport s recognitionof Local 807 and entry of a new agreement may notform thebasisfor an independent finding of violation forthe reason indicated, they are nonetheless germane onthe issue involving the Union s alleged breach of its dutyof fair representationThey should be examined in a setting which focuses on the Union s ignoring of a series ofemployee complaints about Regionals use of Newport toremove work and jobs from the existing bargaining unitMangan personally was made aware of employee concerns as early as February or thereabouts when he received a letter in bold type from a group describingthemselves as members of Regional warning that no laterthan June 1986 or perhaps sooner Regional will assume anew identity and location and that the new name will includeNewport and be managed by Andy Ferrara Asomewhat more precise and detailed complaint was forwarded to Mangan toward the end of February Bothmailings urged the Union to take action, failing whichthe writers would pursue their own relief At the sametime Shop Steward Boris was receiving a daily litany ofcomplaints and questions and periodically forwardingthem to the UnionThe Union s short response was to ignore their members grievances Both Union agents who were responsible for servicing the Regional employees were nevercalled as witnesses even though Union Agent Lenihantold employee Lampkin in February he would investigate and Union Agent Grills was dispatched to Regionalon at least three separate occasions in February in Aprilto procure authorization cards, and again in May onSanches' and other employees complaints about theirlayoffs ,I can only infer from the Union s failure to callthem that their testimony would not support the Union sdefenseMangan later told Regional employees on theirvisit to the union office at the end of June when Regional laid off the bulk of its employees and closed its platform operation that he could do nothing for them eventhough their jobs were at stake and the future lookedgrim Joseph Mangan not only denied the Union had anycapacity to act on this occasion but more than a monthearlier he deliberately misinformed Sanches and otheremployees when they had been laid off at a time whenNewport was servicing their accounts with their trucksthat he was totally unaware of the source of their predicamentWarren Mangan s superficial inquiry ofBoris inearlyMarch was practically of the same order and didnot lead, although it should have, to a focused investigation of thetiesbetween the two employersIt is also noteworthy that as late as 7 November 1986,less than a week before trialW Mangan signed ananswer on behalf of Local 807 in which the Uniondenied knowledge or information sufficient to form thebasis for a belief about the allegations contained in paragraphs 4 and 5 of the complaint dealing with Newport sstatus as a disguised continuation and alter ego of RegionalAlthoughMangan knew about the scheme from atleast February 1986 and received continued reports as it 230DECISIONS OF THENATIONALLABOR RELATIONS BOARDwas implemented over time and its full ramifications ofloss of almost all the unit work at Regional finally tookhold, his only positive reaction was to rigorously claimjurisdiction over Newport as an independent operationand then proceed to negotiate a sweetheart contractwith Ferrara for the new work force Ferrara had hiredMangan s testimonial denial that he ever discussed inApril with Ferrara the nature of his operation and its relationship to Regional defies beliefWith a new contract under his belt now Mangan hadplaced the Union in the untenable position of knowinglyrepresenting a group of employeees whose interest incontinued employment was adverse to the basic duty hehad owed to the Regional unit employees for months ofpursuing their rights to follow the work to Newport Itis significant that the Union was placed in this conflict ofinterest through its own intentional conductClearly,apart from the information which the Regional employees provided and which Lenihan and Grilli must havemade available to him as a result of their visits to Newport,Local 807 was now, since April, administering acontract with access to a workplace at Kearny whereevidence of the Regional/Newport deceit was readily athand Yet,as Borisstated to the employees in expressinghis frustration at failing to obtain union movement on themens'problems, they pee in the same potClearly theunion inertia was related to its own institutional concerns, enhancing its longstanding relationship with certarn employers and its own financesOnly when finally pressed by the mass layoffs of Regional employees at the end of June did the Union arrange to meet Nastro and Ferrara Still, these conferences achieved no concrete action by way of grievancelawsuit, self helpor otherwiseThe Union in factshowed its hand through W Mangan s remarks that ifthe matter became a public dispute the Union would becompelled to take some action The Union permitted thetwo employer principals to play games at the employeesexpense with the end result that it ultimately limited itsrole toarrangingmidterm concessions for RegionalwhileNewport s operation continued to expand andflourishNo other action provides more concrete evidence of the Union s ethical bind arising from the conflicting duty it now owed to Newport employees not toundermine their job security than its conduct at the 1July meetingItwas not until charges were filed against the Unionthat it first filed a demand for arbitration of the underlying dispute That proceeding has now been pursued withrigor but it cannot serve to shield the Union from responsibility for its crass and blatant undermining of therights of the unit employees for whom it acts as fiduciaryThe complaint alleges a refusal to accept and process agrievance concerning the creation of Newport and theresultant discharges of named employees in violation ofthe Act That conduct violates Section 8(b)(1)(A) of theAct only if the Union s refusal breaches its duty of fairrepresentationThat duty requires that an exclusive bargaining representative such as Local 807 serve the interest of all unit employees fairly and in good faith andwithout hostile discrimination against any of them on thebasis of unfair, arbitrary, irrelevant, or invidious distinctionVaca v Sipes386 US 171 (1967),Miranda FuelCo, 140 NLRB 181 (1962)The Supreme Court inVaca v Sipesrecognized that aunion may not arbitrarily ignore a meritorious grievanceor process it in a perfunctory fashionId at 191 Theignoring of a grievance without explanation or with anexplanation that is patently false warrants the conclusionthat such inaction was arbitrary and met the Vaca vSipestestThus inGriffin vWorkers,469 F 2d 181, 183(4thCir 1972) the late Judge Sobeloff writing for thecourt described the union s duty not to be arbitrary asfollowsA Union may refuse to process a grievance orhandle the grievance in a particular manner for amultitude of reasons, but it may not do so withoutreason,merely at the whim of someone exercisingunion authorityThis language and the standard it embodies wasquoted with approval by the BoardTeamstersLocal 315(Rhodes&Jamieson),217 NLRB 616 at 617-618 (1975)The Board also noted in this case that [a]t least as torights under an existing agreement the duty of fair representation is more than an absence of bad faith or hostilemotivationId at 617 The Board noted further thatJudge Sobeloff's reasoning was equally applicable to theadministration of a collective bargaining agreement outside the grievance precedure The Board also noted thatduty although phrased in negative terms is to someextent an affirmative one because arbitrariness connotesthe absence of some ingredient in the decision makingprocessHere the Union not only refused to act or respond to the Regional employees and then professed thatany action would be futile it acted affirmatively to undercut their interests It did so when confronted withNewport s union shopping By dealing from the topwith one of the two principal actors in the scheme to defraud,thereby obtaining recognition dues and inferiorterms at their expense it knowingly deprived the Regional employees of the unfettered obligation to represent solely their rights to continued employmentIdo not adopt the General Counsels conspiracytheory particularly because it has not been alleged orlitigated It is enough to conclude as I do that the Unionacted arbitrarily and in bad faith to the Regional employees and by its conduct toward them at least during theperiod alleged in the complaint it breached its duty offairrepresentationandtherebyviolatedSection8(b)(1)(A) of the ActIn a case of this nature where the employer as well asthe union have been charged and been found guilty ofunfair labor practices related to a breach of the duty offair representation by the union and the Board thus mayimpose an order against the employer to reinstate andmake whole the affected employees the union will havejoint and several liability imposed against it for any lossof earnings resulting from their discriminationPacificCoastUtilities Services,238 NLRB 599 fn 4(1978)NewportNewsShipbuilding& Dry Dock Co,236 NLRB 1470(1978),King Soopers222 NLRB 1011 (1976) REGIONAL IMPORT TRUCKING COE The Proceeding Should Not be Deferred to theGrievance Arbitration ProcedureThere are a number of reasons why deferral to thepartiesdispute resolution procedures is not appropriateInUnited Technologies Corp268 NLRB 557 (1984)the Board resurrected itsCollyerdoctrine first enunicatedinCollyer InsultatedWire,192 NLRB 837 (1971) overruledGeneral American Transportation Corp228 NLRB808 (1977) and agreed to defercases allegingviolationsof Sections 8(a)(1) and (3) and 8(b)(1)(A) and (2) to givethe parties our dispute resolution machinery a chance tosucceed In doing so, however, it also agreed to beguided by the principles set forth in the dissent of Members Penello and Walther inGeneral American Transportation,supra at 817 Those principles embody the notionthat deferral is only appropriate where thereexists a reasonable belief that arbitration procedures would resolvethe disputein a mannerconsistentwith the criteria ofSpielbergMfgCo, 112 NLRB 1080 (1955) Thus, theBoard would still refuse to defer where the interests ofthe union which might be expected to represent the employees filing the unfair labor practice charge are adverse to those of the employee, or where the respondent s conduct constitutes a rejection of the principles ofcollectivebargainingAnd where after deferral, the respondent has refused to proceed to arbitration the Boardhas rescinded the deferral and decided the case on themeritsUnited Technologies Corpsupra at 560Each of these statedreasonsfor refusing to defer arepresent inthis caseHere, the Unions interests are adverse to the Regional employees because of the conflictitfacesin representingtheNewport employees at thesame time itseeks to replace them with the Regional unitworkers A further aspect of this conflictis its alignmentwith theinterestof Ferrara and Newport against that ofthe Regional work force arising from its active role inseeking a contract with Newportat a timewhen it owedan exclusive duty to the Regionalunitmembers in preserving their jobs at the expense of Newport and RegionalUnder these circumstances the interests of the aggrieved employees are in apparent conflict with the interests of the parties to the contract SeePlumbers Local392(Kaiser Engineers)252 NLRB 417 fn 1 (1980) seealsoFleet Carrier Corp201 NLRB 227 (1973) Furthermore Respondent has demonstrated a rejection of thecollective bargaining principle by creating Newport inorder to avoid continued collective bargaining withLocal 807 and by discharginga substantialgroup of itsemployees without notice to Local 807 of the transfer ofwork to its subordinate or theresultinglayoffs of the employees and by continuingtomaintainin July 1986 andthereafter that Newport was independent and it wouldnot assignany accounts to Ferrara Respondent has continued tomaintainthisposture in the proceeding tocompel arbitration by movingto dismisson the basis ofNewport s inclusion in the caseassertingit is not a partyto the contract Finally Respondent has nevertaken anunequivocal position that deferral is appropriateIts position has repeatedly changed and, most recently it hasopposed arbitration so long as the complaint proceedingremainsunresolved and the General Counselcontinuesto assert Local 807's inability to fairly represent the231grievantsSuch equivocation hardly evinces an interestin resolving the dispute expeditiously under the partiesown procedures SeeWesternExterminatorCo223NLRB 1270, 1283 and cases cited at fn 28 (1976)As is evident from the foregoing the criteria used todeterminewhether deferral is appropriate are appliedwithout regard to whether thereisan 8(b)(1)(A) chargeagainst the Union or whether there has been a finding of8(b)(1)(A) conductSee, e gAnacondaWire & CableCo201NLRB 839 (1973), andFleetCarrierCorp,supra In this case, the Union s conduct, which forms thebasis for finding it in violation of Section 8(b)(1)(A) isgermane to its capacity to fairly represent the grievantsDeferral is inappropriate for other reasons as wellUntil early in the hearing there had been no agreementbetween the parties regarding the form or procedures forarbitrating the disputeEven after Regionals stipulationto the use of the New York State Mediation Board, somequestions still remain regarding the scope of the submission agreement and whether all aspects of the dispute areencompassed by the arbitration agreementRegional sopposition to the inclusion of Newport as a party to theagreement illustrates that such problems remain unresolvedThe Charging Party asserts that the issues in this caseare not suited for arbitration I have previously describedand discussed the substantive provisions of the MasterFreight Agreement which appear to be relevant and Regional has referred to at least one other Yet, some question does remain whether the current Master FreightAgreement is the agreement underlying the partiesmemorandum agreement So long as that matter has notbeen laid to rest there is not reasonable assurance thatthe full ramification of the dispute will be disposed of bythe parties There is also some question whether even thesubstantive provisions cited may fully encompass a situation involving Regionals rejection of collective bargaining through the devise of creating an alter ego See 0Voorhees Painting Co,275 NLRB 779 fn 2 (1985)Finally as the unfair labor practice proceeding allegesunlawful recognition and assistance on the part bothNewport and Local 807 which are clearly interrelatedwith the alter ago allegation, to the extent these issuesare not suitable for deferral underUnited Technologiesthe dispute cannot be resolved in full by arbitration andon that ground alone deferral is unwarranted SeeGeorgeKoch & Sons199 NLRB 166, 168 (1972)Itherefore conclude that under all these circumstances this consolidated proceeding is inappropriate fordeferral to arbitrationCONCLUSIONS OF LAW1The Respondents Regional Import and ExportTrucking Co Inc, Regional Distribution & WarehousIng Service Inc, and Newport Transportation Co Inc(Respondent Regional) are an employer engaged in commerce within the meaning of Section 2(2), (6) and (7) ofthe Act2The Respondent Truck Drivers Local Union No807 and Local No 819, a/w International Brotherhoodof Teamsters, ChauffeursWarehousemen and Helpers of 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD20 America, AFL-CIO are labor organizations withinthe meaning of Section 2(5) of the Act3On or about 7 February 1986, Respondent NewportTransportation Cowas established by Respondent Regional Import and Export Trucking Co, Inc and Distribution & Warehousing Service, Inc as a subordinate instrumentand itsdisguised continuation4 The Respondent Newport Transportation Co, Inc,for the purposes of this proceeding is the alter ego ofRespondents Regional Import and Export Trucking CoInc and Regional Distribution & Warehousing ServiceInc5At all timesmaterial,Respondent Local 807 hasbeen and is now, the exclusive collective bargaining representative of all local cartage drivers In lo operatorsand platform employees employed by Respondents Regional Import and Export Regional Distribution & Warehousing and Newport Transportationat itsJersey CityKearny and North Arlington facilities within the meaning of Section 9(a) of the Act6At all times material Respondents Local 807 andRespondent Regional havemaintainedin effect a collective bargaining agreement covering wages hours andother terms and conditions of employment of the employees of Respondent Regional in the unit described inparagraph 5, above and containinginter alia a grievance and arbitration procedure7By discriminatorily discharging its local cartagedrivers, In lo operators and platform employees employed by Respondent Regional Import and Export andRegional Distribution & Warehousing at its Jersey Cityfacilityduring the period February to July 1986 andthereafter failing and refusing to reinstate them in orderto avoid its collective bargaining obligations RespondentRegional has engaged in,and is engaginginunfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act8By grantingrecognition to Local 819 as the exclusive bargaining representative of its driverswarehousemen and helpers employed at its Kearny New Jersey facility on or about 1 February 1986 and byentering intoand maintainingand enforcing a collectivebargainingagreement covering wages hours of employment andother terms and conditions of employment of the aforesaid employees during a period between February andApril 1986 despite the fact that at the time Local 819did not represent a majority of the aforesaid employeesRespondent Newport Transportation gave assistance toLocal 819 and has therebyengaged in and is engagingin,unfair labor practices within the meaning of Section8(a)(1) and(2) of the Act9By refusing between February and September 1986to accept and process a grievance concerning the creationof Respondent Newport Transportationand its resultant consequences, including the discharge of the employees as described in paragraph 7 above which itsemployees in the unit described in paragraph 5 aboveattempted to file under the provisions of the agreementdescribed in paragraph 6 above thereby arbitrarily ignoring the grievance in breach of its duty to representthe unit employees fairly and in good faith, RespondentLocal 807 hasengaged in,and is engagingin,unfairlabor practices within the meaning of Section 8(b)(1)(A)of the Act10By virtue of the conclusions of law described inparagraphs 3 4, 5 and 6 above, Respondent NewportTransportation did not engage in any unfair labor practicewithin the meaning of Section 8(a)(1) and (2) andRespondent Local 807 did not engage in any unfair laborpractice within the meaning of Section 8(b)(1)(A) by theconduct of Respondent Newport Transportation inhaving granted recognition to Respondent Local 807 asthe exclusive bargaining representative of its drivers,warehousemen and helpers in April 1986 and by Respondent Newport Transportation and Respondent Local807 having entered into, and since said date havingmaintained and enforced a collective bargaining agreement covering wages hours of employment, and otherterms and conditions of employment of the said employeesTHE REMEDYHaving found that Respondents have engaged in certam unfair labor practices I shall recommend that Respondents be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe purposes of the ActWith respect to Respondent Regionals unlawful discharge of employees in violation of Section 8(a)(3) and(1) of the Act the complaint alleges, and I concludebased on the record evidence that employees so discharged are listed on Appendix A attached However,there appear names of other employees in the records ofRespondent Regional who may have also been discriminatorily discharged in the relevant period 27When ashere there is discrimination against a class of employeesthe General Counsel need not name each of them at theunfair labor practice hearing stage of the proceeding SeeWoodlineMotor Freightcited supra, and cases cited atfootnote 6 If necessary their identity may be resolved atthe compliance stage I shall therefore include as discriminatees in addition to those named in Appendix A allother employees of Respondent Regional similarly situated Because as the discriminatees are entitled to reinstatement to jobs which are now or may be held by Newport employees hired since 7 February 1986 by the alterego I shall include language making clear their priorityto unit jobs of Respondent Regional ahead of the employees hired by the alter ego since its creation See, e gLa Famosa Foods282 NLRB 316 (1986) for the analogous treatment of unfair labor practice strikers Accordingly I shall recommend that Respondent Regional beordered to offer the employees listed on Appendix A andall other employees who were similarly situated immediate and full reinstatement to their former jobs or, if thosejobs no longer exist to substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges discharging if necessary any employees hired21 These names include Nelson Morales a driver whose last week ofwork for Regional D & W ended 28 June 1986 and Weldon J Weaver adriver whose last week of work for Regional I & E ended 14 June 1986 REGIONAL IMPORT TRUCKING COby Respondent Newport Transportation on and after 7February 1986I have also found that Respondent Local 807 violatedSection 8(b)(1)(A) of the Act by refusing to accept andprocess a grievance concerning the creation of Respondent Newport Transportation and the discharges resultingtherefromBecause I have found that Respondent Regional discharged the employees named in Appendix Aand all other employees similarly situated in violation ofSection 8(a)(3) and (1) of the Act and that RespondentLocal 807 s failure to represent them fairly and in goodfaithwas a contributing factor on their loss of pay resulting from their discharges, I shall recommend that Respondent Regional and Local 807 jointly and severally,make the said employees whole for any loss of pay theymay have suffered as a result of their unlawful discharges, by payment of sums equal to what they normallywould have earned from the dates of their discriminatory discharges to the date Respondent Regional offersthem reinstatement less their net earnings if any,duringthat period, with interest as computed inNew Horizonsfor the Retarded,283 NLRB 1173 (1987) 28In his brief, the General Counsel seeks a joint and severalmake whole remedies for the Newport employeeswho were victims of the unlawful contract arrangementNewport entered with Local 819 and then were subjectto the low wage agreement between Newport and Local807 I reject such a remedy The General Counsel doesnot allege these employees as discriminatees in the complaint In contrast, he identifies, by name the many Regional employees who were the victims of the RegionalNewport alter ego scheme and alleges their discharges asviolations of the Act The General Counsel never movedto amend the complaint to allege them as discriminateesor as proper recipients of a make whole remedy ThusRespondentswere never placed on notice that thismatter would be litigated If anything, at least for theperiod of time from April 1986 through the close ofhearing that Local 807 has represented the Newport employees, because the General Cousnel has taken the consistent position, and rightly so that the allegations of violation arisingfrom the Newport Local 807 contract arrangement were included in the complaint only as an alternative to the alleged violations flowing from Newport s creation as alter ego Respondents could reasonably conclude that any remedies related to that transactionwould fall if the violations alleged were dismissedbecause found to be inconsistent with the General Counsel s main allegation that Newport and Regional were asingle employer as has been now determined It is alsoproblematical that the wages and benefits of the Newport employees are any less than they would have beenabsent Local 819 and Local 807 involvement Furthermore, because Respondents under the remedy I recommend shall be required to make whole the Regional employees for the same period encompassed by the Newport employees employment, any additional remedy for28 UnderNew Horizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621 Interest accrued before I January 1987 (the effectivedate of the amendment) shall be computedas inFlorida Steel Corp231NLRB 651 (1977)233the Newport employees would be punitive in nature becauseitmay very well result in duplicative wage andbenefit paymentsAs this matter was not fairly or fullylitigated,theGeneralCounsels request for such aremedyis deniedThe General Counsel also requests that the order indude a visitatorialclause authorizingtheBoard, forcompliance purpose, to obtain discovery from the Respondents under the Federal Rules of Civil Procedureunder the supervision of the United States courts of appeals enforcing the order I conclude that such a clauseis not warranted under the circumstances of this case andI recommend that the Board deny this relief SeeCherokee Marine287 NLRB 1082 (1988)Continental RadiatorCorp,283 NLRB 234 fn 2 (1987) However, becauseRespondent Regional has engaged in unfair labor practices of a sufficiently egregious nature as to demonstratea disregard for its employees fundamental statutoryrightsIshall recommend that the Board approve abroad form of order requiring it to cease and desist inany other manner infringing on the rights guaranteed toits employees 35 by Section 7 of the Act SeeAmericanPacificsupra at 1227,see alsoHickmott Foods 242NLRB 1357 (1979)On these findings of fact and conclusions of law andon the entire recordI issuethe following recommended29ORDERA The Respondent Regional Import and ExportTrucking Co Inc Regional Distribution & Warehousmg Service, Inc, Newport Transportation Co, Inc, itsofficers successors and assigns shall1Cease and desist from(a)Discharging or otherwise discriminating againstemployees with respect to their hire or tenure of employment or any term or condition of employment inorder to avoid its collective bargaining obligations andbecause of their union activities or other exercise of theirrights under the National Labor Relations Act(b)Recognizing or contracting with Local 819 a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America AFL-CIO asthe bargaining representative of its driverswarehousemen and helpers employed at its Kearny New Jersey facilityfor purposes of collectivebargaining unless anduntil said labor organization has been certified by theNational Labor Relations Board as the exclusive bargaining representative of such employees(c) In any other manner interfering with restrainingor coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer the employees named inAppendix A andall other employees who were similarly situated immedi29 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDate and full reinstatement to their former positions or, ifnot available to substantially equivalent positions, without prejudice to any seniority or other rights and privileges previously enjoyed by them, dismissing, if necessary, any persons hired by Respondent Newport Transportation Co, Inc, on and after 7 February 1986, andjointly and severally with the Respondent Union, makethem whole for any loss of earnings they may have suffered as a result of their unlawful discharges in themanner set forth in the remedy section of this decision(b)Preserve and on request make available to theBoard or its agents for examination and copying, all payroll records, social security payment records, timecardspersonnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(c) Post at its facilities at Kearny and North ArlingtonNew Jersey, copies of the attached notices markedAppendix B and Appendix C 30 Copies of the notice, onforms provided by theRegionalDirector for Region 22,after being signed by the Respondents authorized representative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered defaced, or covered by any other matersal(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyB Respondent Truck Drivers Local Union No 807,a/w International Brotherhood of Teamsters Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, itsofficers, agents, and representatives, shall1Cease and desist from failing and refusing to fairlyrepresent the employees described in paragraph 1, aboveor any other employees, by arbitrarily and not in goodfaith refusing to accept and process their grievances2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Jointly and severally with the Respondent Employermake whole the employees named inAppendix Aand all other employees who were similarly situated forany losses of earnings they may have suffered as a resultof their unlawful discharges in the manner set forth inthe remedy section of this decision(b) Post at its business officemeeting halls, or otherplaces where it customarily posts notices copies of theattached notice markedAppendix C 31 Copies of saidnoticeson forms provided by the Regional DirectorRegion 22 after being signed by Respondent Union s authorized representative be posted by Respondent Unionimmediately upon receipt and maintained for 60 consecutive days Additional copies of said Appendix C shall besigned by an authorized representative of RespondentUnion and furnished to the said Regional Director fortransmission to Respondent Employer for posting by Respondent Employer in accordance with the Order directed to Respondent Employer above(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER ORDERED that the portions of the consolidated complaint alleging that Respondent NewportTransportation has violated Section 8(a)(1) and (2) of theAct by rendering unlawful assistance and support to Respondent Local 807 and that Respondent Local 807 hasviolated Section 8(b)(1)(A) of the Act by receiving recognition as exclusive bargaining representative of Respondent Newport Transportations drivers and warehouse employees and entered into maintained, and enforced a collective bargaining agreement covering thesaid employees at a time when it did not represent a majority of them are dismissedAPPENDIX ATerminated EmployeesJBerryMLitvmoffJBovilleMRasoolTBrocktusMRileyRL BrownFRizzoRBrownR J RizzoSCohenFSanchesJContrerasLSerafinVCookDSquicciarinoRDeMaiseGStonePGalileoSVan DykeR GradyJVillaroWGonzalezCWalkerJGorczycaWWarmbeierCLampkinAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government30 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board31 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT discharge or otherwise discriminateagainstemployees with respect to their hire or tenure ofemployment in order to avoid our collectivebargainingobligations and because of their union activities or otherexercise of their rights under the act REGIONAL IMPORT TRUCKING COWE WILL NOT recognize or contract with Local 819,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO asthe bargaining representative of our drivers, warehousemen, and helpers employed at our Kearny, New Jerseyfacility for purposes of collective bargaining, unless anduntil the said labor organization has been certified by theNational Labor Relations Board as the exclusive bargaining representative of such employeesWE WILL NOT in any other manner interfere with, restrain,or coerce you in the exercise of the rights guaranteed you by Section 7 of the ActWE WILL NOT in any othermanner interferewith, restrain,or coerce our employees in the exercise of theirrights under Section 7 of the ActWE WILL offer the employees named in Appendix Aand all other employees who were similarly situtated im235mediate and full reinstatement to their former positions,or, if not available to substantially equivalent positions,without prejudice to any seniority or other rights andprivileges previously enjoyed by them dismissing, if necessary, any persons hired by Respondent Newport Transportation Co, Inc on and after 7 February 1986, and,jointly and severally with the Respondent Union, makethem whole for any loss of earnings they may have suffered by reason of their unalwful discharges, with interestREGIONAL IMPORT AND EXPORT TRUCKING CO INC REGIONAL DISTRIBUTION &WAREHOUSING SERVICE, INCNEWPORTTRANSPORTATION CO, INC